 


110 HR 6779 IH: SEACOR
U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6779 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2008 
Mr. Walden of Oregon (for himself, Mr. Bishop of Utah, Mrs. Myrick, Mrs. Drake, Mr. Peterson of Pennsylvania, Mr. Bonner, Mr. Boozman, Mr. Brown of South Carolina, Mrs. Cubin, Mr. Doolittle, Mrs. Emerson, Ms. Fallin, Mr. Fortuño, Mr. Gohmert, Mr. Hastings of Washington, Mr. Heller of Nevada, Mr. Herger, Mr. Lamborn, Mr. Daniel E. Lungren of California, Mr. Nunes, Mr. Pickering, Mr. Radanovich, Mr. Rehberg, Mrs. McMorris Rodgers, Mr. Rogers of Alabama, Mr. Sali, Mr. Sessions, Mr. Simpson, Mr. Tancredo, Mr. Wamp, Mrs. Wilson of New Mexico, Mr. Wittman of Virginia, Mr. Pearce, Mr. Young of Alaska, and Mr. Renzi) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Energy and Commerce, Agriculture, the Judiciary, Education and Labor, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for secure rural schools and counties, and State enhanced authority for coastal and ocean resources, and for other purposes. 
 
 
1.Short title 
(a)Short titleThis Act may be cited as the Security and Energy for America Act of 2008, or the SEA Act of 2008.  
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Title I—Secure Rural Schools and Counties 
Sec. 101. Short title. 
Sec. 102. Funding for payments in lieu of taxes. 
Sec. 103. Transitional payments to States and counties previously entitled to payments under Secure Rural Schools and Community Self-Determination Act of 2000. 
Sec. 104. Special requirements regarding transition payments to certain States. 
Sec. 105. Sense of Congress on distribution of secure rural schools transition payments to eligible counties. 
Title II—State Enhanced Authority for Coastal and Ocean Resources 
Sec. 201. Short title. 
Sec. 202. Findings. 
Sec. 203. Definitions under the Submerged Lands Act. 
Sec. 204. Seaward boundaries of States. 
Sec. 205. Exceptions from confirmation and establishment of States’ title, power, and rights. 
Sec. 206. Definitions under the Outer Continental Shelf Lands Act. 
Sec. 207. Determination of Adjacent Zones and Planning Areas. 
Sec. 208. Administration of leasing. 
Sec. 209. Grant of leases by Secretary. 
Sec. 210. Disposition of receipts. 
Sec. 211. Review of outer Continental Shelf exploration plans. 
Sec. 212. Reservation of lands and rights. 
Sec. 213. Outer Continental Shelf leasing program. 
Sec. 214. Coordination with Adjacent States. 
Sec. 215. Environmental studies. 
Sec. 216. Review of outer Continental Shelf development and production plans. 
Sec. 217. Federal Energy Natural Resources Enhancement Fund Act of 2008. 
Sec. 218. Termination of effect of laws prohibiting the spending of appropriated funds for certain purposes. 
Sec. 219. Outer Continental Shelf incompatible use. 
Sec. 220. Repurchase of certain leases. 
Sec. 221. Offsite environmental mitigation. 
Sec. 222. Regulation of onshore surface-disturbing activities. 
Sec. 223. Renaming of Minerals Management Service. 
Sec. 224. Authority to use decommissioned offshore oil and gas platforms and other facilities for artificial reef, scientific research, or other uses. 
Sec. 225. Mining and petroleum schools. 
Sec. 226. OCS regional headquarters. 
Sec. 227. Freedom Fuels Act. 
Sec. 228. Coastal impact assistance. 
Sec. 229. Oil shale and tar sands amendments. 
Sec. 230. Buy and build American. 
Sec. 231. Repeal of the Gulf of Mexico Energy Security Act of 2006. 
Sec. 232. Royalty-in-kind. 
Sec. 233. Mandatory issuance of regulations promoting production of natural gas from gas hydrates. 
Sec. 234. Mandatory issuance of regulations promoting enhanced oil and natural gas production through carbon dioxide injection. 
Sec. 235. Conservation of resources fee for future onshore nonproducing oil and gas leases. 
Sec. 236. Outer Continental Shelf conservation of living and nonliving resources fee on liquid fuels. 
Sec. 237. Outer Continental Shelf discharges and emissions. 
Sec. 238. OCS joint permitting offices. 
Sec. 239. Application of section 307 of the Coastal Zone Management Act of 1972. 
Sec. 240. Oil spill response plans. 
Sec. 241. Clean Air Act and Clean Water Act. 
Sec. 242. Resource assessments.   
ISecure Rural Schools and Counties 
101.Short titleThis title may be cited as the Secure Rural Schools and Counties Act of 2008.  
102.Funding for payments in lieu of taxes 
(a)In generalSection 6906 of title 31, United States Code, is amended to read as follows: 
 
6906.Funding 
(a)General ruleNecessary amounts may be appropriated to the Secretary of the Interior to carry out this chapter. Except as provided in subsection (b) and section 6908 of this title, amounts are available only as provided in appropriation laws.  
(b)Transition to Full FundingAmounts necessary to carry out under this chapter shall be made available to the Secretary of the Interior, out of any funds in the Treasury not otherwise appropriated and without further appropriation, for obligation or expenditure in accordance with this chapter as follows: 
(1)For fiscal year 2009, 90 percent of the authorized payment amounts calculated for that fiscal year under the payment formulas contained in sections 6903, 6904, and 6905 of this title.  
(2)For fiscal year 2010, 90 percent of the authorized payment amounts calculated for that fiscal year under the payment formulas contained in such sections.  
(3)For fiscal years 2011, 2012, and 2013, 100 percent of the authorized payment amounts calculated for the applicable fiscal year under the payment formulas contained in such sections.  
(c)Relation To secure rural schools transition paymentsIn this section, the term chapter does not include section 6908 of this title. Subsection (g) of such section provides for the funding of secure rural schools transition payments under such section. .  
(b)Conforming amendmentThe table of sections for chapter 69 of title 31, United States Code, is amended by striking the item relating to section 6906 and inserting the following new item: 
 
 
6906. Funding.  .  
103.Transitional payments to States and counties previously entitled to payments under Secure Rural Schools and Community Self-Determination Act of 2000 
(a)Transitional PaymentsChapter 69 of title 31, United States Code, is amended by adding at the end the following new section: 
 
6908.Secure rural schools transition payments 
(a)DefinitionsIn this section: 
(1)Adjusted shareThe term adjusted share means the number equal to the quotient obtained by dividing— 
(A)the number equal to the quotient obtained by dividing— 
(i)the base share for the eligible county; by  
(ii)the income adjustment for the eligible county; by  
(B)the number equal to the sum of the quotients obtained under subparagraph (A) and paragraph (8)(A) for all eligible counties.  
(2)Base shareThe term base share means the number equal to the average of— 
(A)the quotient obtained by dividing— 
(i)the number of acres of Federal land described in paragraph (7)(A) in each eligible county; by  
(ii)the total number acres of Federal land in all eligible counties in all eligible States; and  
(B)the quotient obtained by dividing— 
(i)the amount equal to the average of the 3 highest 25-percent payments and safety net payments made to each eligible State for each eligible county during the eligibility period; by  
(ii)the amount equal to the sum of the amounts calculated under clause (i) and paragraph (9)(B)(i) for all eligible counties in all eligible States during the eligibility period.  
(3)County paymentThe term county payment means the payment for an eligible county calculated under subsection (c).  
(4)Eligible countyThe term eligible county means any county that— 
(A)contains Federal land; and  
(B)elects to receive a share of the State payment or the county payment under subsection (f).  
(5)Eligibility periodThe term eligibility period means fiscal year 1986 through fiscal year 1999.  
(6)Eligible stateThe term eligible State means a State or territory of the United States that received a 25-percent payment for 1 or more fiscal years of the eligibility period.  
(7)Federal landThe term Federal land means— 
(A)land within the National Forest System, as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)) exclusive of the National Grasslands and land utilization projects designated as National Grasslands administered pursuant to the Act of July 22, 1937 (7 U.S.C. 1010–1012); and  
(B)such portions of the revested Oregon and California Railroad and reconveyed Coos Bay Wagon Road grant land as are or may hereafter come under the jurisdiction of the Department of the Interior, which have heretofore or may hereafter be classified as timberlands, and power-site land valuable for timber, that shall be managed, except as provided in the former section 3 of the Act of August 28, 1937 (50 Stat. 875; 43 U.S.C. 1181c), for permanent forest production.  
(8)50-percent adjusted shareThe term 50-percent adjusted share means the number equal to the quotient obtained by dividing— 
(A)the number equal to the quotient obtained by dividing— 
(i)the 50-percent base share for the eligible county; by  
(ii)the income adjustment for the eligible county; by  
(B)the number equal to the sum of the quotients obtained under subparagraph (A) and paragraph (1)(A) for all eligible counties.  
(9)50-percent base shareThe term 50-percent base share means the number equal to the average of— 
(A)the quotient obtained by dividing— 
(i)the number of acres of Federal land described in paragraph (7)(B) in each eligible county; by  
(ii)the total number acres of Federal land in all eligible counties in all eligible States; and  
(B)the quotient obtained by dividing— 
(i)the amount equal to the average of the 3 highest 50-percent payments made to each eligible county during the eligibility period; by  
(ii)the amount equal to the sum of the amounts calculated under clause (i) and paragraph (2)(B)(i) for all eligible counties in all eligible States during the eligibility period.  
(10)50-percent paymentThe term 50-percent payment means the payment that is the sum of the 50-percent share otherwise paid to a county pursuant to title II of the Act of August 28, 1937 (chapter 876; 50 Stat. 875; 43 U.S.C. 1181f), and the payment made to a county pursuant to the Act of May 24, 1939 (chapter 144; 53 Stat. 753; 43 U.S.C. 1181f–1 et seq.).  
(11)Full funding amountThe term full funding amount means— 
(A)$520,000,000 for fiscal year 2008; and  
(B)for fiscal years 2009, 2010, 2011, and 2012, the amount that is equal to 90 percent of the full funding amount for the preceding fiscal year.  
(12)Income adjustmentThe term income adjustment means the square of the quotient obtained by dividing— 
(A)the per capita personal income for each eligible county; by  
(B)the median per capita personal income of all eligible counties.  
(13)Per capita personal incomeThe term per capita personal income means the most recent per capita personal income data, as determined by the Bureau of Economic Analysis.  
(14)Safety net paymentsThe term safety net payments means the special payment amounts paid to States and counties required by section 13982 or 13983 of the Omnibus Budget Reconciliation Act of 1993 (Public Law 103–66; 16 U.S.C. 500 note; 43 U.S.C. 1181f note).  
(15)Secretary concernedThe term Secretary concerned means— 
(A)the Secretary of Agriculture or the designee of the Secretary of Agriculture with respect to the Federal land described in paragraph (7)(A); and  
(B)the Secretary of the Interior or the designee of the Secretary of the Interior with respect to the Federal land described in paragraph (7)(B).  
(16)State paymentThe term State payment means the payment for an eligible State calculated under subsection (b).  
(17)25-percent paymentThe term 25-percent payment means the payment to States required by the sixth paragraph under the heading of forest service in the Act of May 23, 1908 (35 Stat. 260; 16 U.S.C. 500), and section 13 of the Act of March 1, 1911 (36 Stat. 963; 16 U.S.C. 500).  
(b)Calculation of State Payment AmountFor each of fiscal years 2008 through 2012, the Secretary of Agriculture shall calculate for each eligible State an amount equal to the sum of the products obtained by multiplying— 
(1)the adjusted share for each eligible county within the eligible State; by  
(2)the full funding amount for the fiscal year.  
(c)Calculation of County Payment AmountFor each of fiscal years 2008 through 2012, the Secretary of the Interior shall calculate for each eligible county that received a 50-percent payment during the eligibility period an amount equal to the product obtained by multiplying— 
(1)the 50-percent adjusted share for the eligible county; by  
(2)the full funding amount for the fiscal year.  
(d)Payment Amounts for Eligible StatesFrom funds made available under subsection (g), the Secretary of the Treasury shall pay to each eligible State an amount equal to the sum of the amounts elected under subsection (f) by each county within the eligible State for— 
(1)if the county is eligible for the 25-percent payment, the share of the 25-percent payment; or  
(2)the share of the State payment of the eligible county.  
(e)Payment Amounts for Eligible CountiesFrom funds made available under subsection (g), the Secretary of the Treasury shall pay to each eligible county an amount equal to the amount elected under subsection (f) by the county for— 
(1)if the county is eligible for the 50-percent payment, the 50-percent payment; or  
(2)the county payment for the eligible county.  
(f)Election To Receive Payment Amount 
(1)Election; submission of results 
(A)In generalThe election to receive a share of the State payment, the county payment, a share of the State payment and the county payment, a share of the 25-percent payment, the 50-percent payment, or a share of the 25-percent payment and the 50-percent payment, as applicable, shall be made at the discretion of each affected county by August 1, 2008, and thereafter in accordance with paragraph (2)(A), and transmitted to the Secretary concerned by the Governor of each eligible State.  
(B)Failure to transmitIf an election for an affected county is not transmitted to the Secretary concerned by the date specified under subparagraph (A), the affected county shall be considered to have elected to receive a share of the State payment, the county payment, or a share of the State payment and the county payment, as applicable.  
(2)Duration of electionsA county election to receive a share of the 25-percent payment or the 50-percent payment, as applicable, shall be effective for 2 fiscal years. A county election to receive a share of the State payment or a county payment or a transition payment pursuant to section 104 of the Secure Rural Schools and Counties Act of 2008 for a fiscal year before fiscal year 2011 shall be effective through fiscal year 2010.  
(g)Source of Payment AmountsThe payment to an eligible State or eligible county under this section for a fiscal year shall be derived, without further appropriation, from— 
(1)any revenues, fees, penalties, or miscellaneous receipts, exclusive of deposits to any relevant trust fund, special account, or permanent operating funds, received by the Federal Government from activities by the Bureau of Land Management or the Forest Service on the applicable Federal land; and  
(2)to the extent of any shortfall in the amounts described in paragraph (1), out of any amounts in the Treasury of the United States not otherwise appropriated.  
(h)Distribution and Expenditure of Payments 
(1)Distribution methodA State that receives a payment under this section shall distribute the appropriate payment amount among the appropriate counties in the State in accordance with— 
(A)the Act of May 23, 1908 (16 U.S.C. 500); and  
(B)section 13 of the Act of March 1, 1911 (36 Stat. 963; 16 U.S.C. 500).  
(2)Expenditure purposesSubject to paragraph (3), payments received by a State under this section and distributed to counties in accordance with paragraph (1), and payments received directly by an eligible county under this section, shall be expended in the same manner in which 25-percent payments or 50-percent payments, as applicable, are required to be expended.  
(3)Reservation of portion of paymentsEach eligible county receiving a payment under this section or a portion of a State’s payment under this section shall reserve not less than 15 percent of the amount received for expenditure in accordance with titles II and III of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 500 note; Public Law 106–393).  
(i)Time for PaymentThe payments required under this section for a fiscal year shall be made as soon as practicable after the end of that fiscal year. .  
(b)Clerical AmendmentThe table of sections at the beginning of chapter 69 of title 31, United States Code, is amended by adding at the end the following new item: 
 
 
Sec. 6908. Secure rural schools transition payments.  .  
(c)Extension of Titles II and III of Secure Rural Schools and Community Self-Determination Act of 2000 
(1)ExtensionThe Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 500 note; Public Law 106–393) is amended— 
(A)in sections 203(a), 207(a), 208, and 303 by striking 2007 and inserting 2012;  
(B)in section 204(e)(3)(B)(vi), by striking fiscal year 2007 and inserting fiscal years 2007 through 2012; and  
(C)in sections 208 and 303, by striking 2008 and inserting 2013.  
(2)Definition of participating countyThe Secure Rural Schools and Community Self-Determination Act of 2000 is amended— 
(A)in section 201(1), by inserting before the period the following: or that is required to reserve funds under section 6908(h)(3) of title 31, United States Code, or section 104(e) of the Secure Rural Schools and Counties Act of 2008; and  
(B)in section 301(1), by inserting before the period the following: or that is required to reserve funds under section 6908(h)(3) of title 31, United States Code, or section 104(e) of the Secure Rural Schools and Counties Act of 2008.  
(3)Definition of project fundsThe Secure Rural Schools and Community Self-Determination Act of 2000 is amended— 
(A)in section 201(2), by inserting before the period the following: or reserves under section 6908(h)(3) of title 31, United States Code, or section 104(e) of the Secure Rural Schools and Counties Act of 2008 for expenditure in accordance with this title; and  
(B)in section 301(2), by inserting before the period the following: or reserves under section 6908(h)(3) of title 31, United States Code, or section 104(e) of the Secure Rural Schools and Counties Act of 2008 for expenditure in accordance with this title.  
104.Special requirements regarding transition payments to certain States 
(a)DefinitionsIn this section: 
(1)Adjusted amountThe term adjusted amount means, with respect to a covered State— 
(A)for fiscal year 2008— 
(i)the sum of the amounts paid for fiscal year 2006 under section 102(a)(2) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 500 note; Public Law 106–393), as in effect on September 29, 2006, for the eligible counties in the covered State that have elected under section 6908 of title 31, United States Code, as added by section 103 of this Act, to receive a share of the State payment for fiscal year 2008; and  
(ii)the sum of the amounts paid for fiscal year 2006 under section 103(a)(2) Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 500 note; Public Law 106–393), as in effect on September 29, 2006, for the eligible counties in the State of Oregon that have elected under section 6908 of title 31, United States Code, as added by section 103 of this Act, to receive the county payment for fiscal year 2008;  
(B)for fiscal year 2009, 90 percent of— 
(i)the sum of the amounts paid for fiscal year 2006 under such section 102(a)(2) for the eligible counties in the covered State that have elected under such section 6908 to receive a share of the State payment for fiscal year 2009; and  
(ii)the sum of the amounts paid for fiscal year 2006 under such section 103(a)(2) for the eligible counties in the State of Oregon that have elected under such section 6908 to receive the county payment for fiscal year 2009;  
(C)for fiscal year 2010, 81 percent of— 
(i)the sum of the amounts paid for fiscal year 2006 under such section 102(a)(2) for the eligible counties in the covered State that have elected under such section 6908 to receive a share of the State payment for fiscal year 2010; and  
(ii)the sum of the amounts paid for fiscal year 2006 under such section 103(a)(2) for the eligible counties in the State of Oregon that have elected under such section 6908 to receive the county payment for fiscal year 2010; and  
(D)for each of fiscal years 2011 and 2012, 73 percent of— 
(i)the sum of the amounts paid for fiscal year 2006 under such section 102(a)(2) for the eligible counties in the covered State that have elected under such section 6908 to receive a share of the State payment for fiscal year 2011 or 2012; and  
(ii)the sum of the amounts paid for fiscal year 2006 under such section 103(a)(2) for the eligible counties in the State of Oregon that have elected under such section 6908 to receive the county payment for fiscal year 2011 or 2012.  
(2)Covered stateThe term covered State means each of the States of California, Louisiana, Oregon, Pennsylvania, South Carolina, South Dakota, Texas, and Washington.  
(3)Eligible countyThe term eligible county has the meaning given that term in section 6908 of title 31, United States Code, as added by section 103 of this Act.  
(b)Transition PaymentsAt the election of each covered State and eligible counties within the covered State, for each of fiscal years 2008 through 2012, in lieu of the payment amounts that otherwise would have been made under section 6908 of title 31, United States Code, as added by section 103 of this Act, the Secretary of the Treasury, using amounts made available under subsection (g) of such section 6908, shall pay the adjusted amount to each covered State and the eligible counties within the covered State, as applicable.  
(c)Distribution of payments in CaliforniaThe following payments shall be distributed among the eligible counties in the State of California in the same proportion that payments under section 102(a)(2) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 500 note; Public Law 106–393), as in effect on September 29, 2006, were distributed to those eligible counties for fiscal year 2006: 
(1)Payments to the State of California under subsection (b).  
(2)The shares of the eligible counties of the State payment for California under section 6908 of title 31, United States Code, as added by section 103 of this Act, for fiscal year 2012.  
(d)Treatment of PaymentsAny payment made under subsection (b) shall be considered to be a payment made under section 6908 of title 31, United States Code, as added by section 103 of this Act, except that each eligible county receiving a payment under such subsection or a portion of such payment under subsection (c) or (d) shall reserve not less than 15 percent of the amount received for expenditure in accordance with titles II and III of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 500 note; Public Law 106–393), as required by subsection (h)(3) of such section 6908.  
105.Sense of Congress on distribution of secure rural schools transition payments to eligible countiesIt is the sense of Congress that amounts made available by a State to an eligible county under section 6908 of title 31, United States Code, as added by section 103 of this Act, or under section 104 of this Act to support public schools in that county should be in addition to, and not in lieu of, general funds of the State made available to support public schools in that county, and that the State should not adjust education funding allocations to reflect the receipt of amounts under such section 6908 or section 104.  
IIState Enhanced Authority for Coastal and Ocean Resources 
201.Short titleThis title may be cited as the State Enhanced Authority for Coastal and Ocean Resources Act of 2008, or SEACOR.  
202.FindingsThe Congress finds that— 
(1)the United States is blessed with abundant energy resources on the outer Continental Shelf and has developed a comprehensive framework of environmental laws and regulations and fostered the development of state-of-the-art technology that allows for the responsible development of these resources for the benefit of its citizenry;  
(2)adjacent States are required by the circumstances to commit significant resources in support of exploration, development, and production activities for mineral resources on the outer Continental Shelf, and it is fair and proper for a portion of the receipts from such activities to be shared with Adjacent States and their local coastal governments;  
(3)the existing laws governing the leasing and production of the mineral resources of the outer Continental Shelf have reduced the production of mineral resources, have preempted Adjacent States from being sufficiently involved in the decisions regarding the allowance of mineral resource development, and have been harmful to the national interest;  
(4)the national interest is served by granting the Adjacent States more options related to whether or not mineral leasing should occur in the outer Continental Shelf within their Adjacent Zones;  
(5)it is not reasonably foreseeable that exploration of a leased tract located more than 25 miles seaward of the coastline, development and production of a natural gas discovery located more than 25 miles seaward of the coastline, or development and production of an oil discovery located more than 50 miles seaward of the coastline will adversely affect resources near the coastline;  
(6)transportation of oil from a leased tract might reasonably be foreseen, under limited circumstances, to have the potential to adversely affect resources near the coastline if the oil is within 50 miles of the coastline, but such potential to adversely affect such resources is likely no greater, and probably less, than the potential impacts from tanker transportation because tanker spills usually involve large releases of oil over a brief period of time; and  
(7)among other bodies of inland waters, the Great Lakes, Long Island Sound, Delaware Bay, Chesapeake Bay, Albemarle Sound, San Francisco Bay, and Puget Sound are not part of the outer Continental Shelf, and are not subject to leasing by the Federal Government for the exploration, development, and production of any mineral resources that might lie beneath them.  
203.Definitions under the Submerged Lands ActSection 2 of the Submerged Lands Act (43 U.S.C. 1301) is amended— 
(1)in subparagraph (2) of paragraph (a) by striking all after seaward to a line and inserting twelve nautical miles distant from the coast line;;  
(2)by striking paragraph (b) and redesignating the subsequent paragraphs in order as paragraphs (b) through (g);  
(3)by striking the semicolon at the end of each paragraph and inserting a period; and  
(4)by adding at the end the following: 
 
(i)The term Secretary means the Secretary of the Interior.  
(j)The term State has the meaning that term has in section 2(r) of the Outer Continental Shelf Lands Act (43 U.S.C. 1331(r)). .  
204.Seaward boundaries of StatesSection 4 of the Submerged Lands Act (43 U.S.C. 1312) is amended— 
(1)in the first sentence— 
(A)by striking original; and  
(B)by striking three geographical and inserting twelve nautical; and  
(2)by striking all after the first sentence and inserting the following: Extension and delineation of lateral offshore State boundaries under this Act shall follow the lines used to determine the Adjacent Zones of coastal States under the Outer Continental Shelf Lands Act to the extent such lines extend twelve nautical miles seaward from the nearest coastline..  
205.Exceptions from confirmation and establishment of States’ title, power, and rightsSection 5 of the Submerged Lands Act (43 U.S.C. 1313) is amended— 
(1)by redesignating paragraphs (a) through (c) in order as paragraphs (1) through (3);  
(2)by inserting (a) before There is excepted; and  
(3)by adding at the end the following: 
 
(b)Exception of Oil and Gas Mineral RightsThere is excepted from the operation of section 3 all of the oil and gas mineral rights for lands beneath the navigable waters that are located within the extended offshore State seaward boundaries established under the second sentence of section 4. These oil and gas mineral rights shall remain Federal property and shall be considered to be part of the Federal outer Continental Shelf for purposes of the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) and subject to leasing under the authority of that Act and to laws applicable to the leasing of the oil and gas resources of the Federal outer Continental Shelf. All Federal oil and gas leases that are in effect as of the date of the extension of offshore State seaward boundaries under the second sentence of section 4 shall continue unchanged by the provisions of this Act, except as otherwise provided in SEACOR. However, a State may exercise all of its sovereign powers of taxation within the entire extent of its seaward State boundaries. .   
206.Definitions under the Outer Continental Shelf Lands ActSection 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331) is amended— 
(1)by amending paragraph (f) to read as follows: 
 
(f)The term affected State means the Adjacent State. ;  
(2)by striking the semicolon at the end of each of paragraphs (a) through (o) and inserting a period;  
(3)by striking ; and at the end of paragraph (p) and inserting a period;  
(4)by adding at the end the following: 
 
(r)The term Adjacent State means, with respect to any program, plan, lease sale, leased tract or other activity, proposed, conducted, or approved pursuant to the provisions of this Act, any State the laws of which are declared, pursuant to section 4(a)(2), to be the law of the United States for the portion of the outer Continental Shelf on which such program, plan, lease sale, leased tract or activity appertains or is, or is proposed to be, conducted.  
(s)The term State includes all States having a coastline contiguous to the Arctic, Atlantic, or Pacific Oceans, or the Gulf of Mexico, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, the Virgin Islands, American Samoa, Guam, the other territories of the United States, and the District of Columbia.  
(t)The term Adjacent Zone means, with respect to any program, plan, lease sale, leased tract, or other activity, proposed, conducted, or approved pursuant to the provisions of this Act, the portion of the outer Continental Shelf for which the laws of a particular Adjacent State are declared, pursuant to section 4(a)(2), to be the law of the United States.  
(u)The term miles means statute miles.  
(v)The term coastline has the same meaning as the term coast line as defined in section 2(c) of the Submerged Lands Act (43 U.S.C. 1301(c)).  
(w)The term Neighboring State means a coastal State having a common boundary at the coastline with the Adjacent State. ; and  
(5)in paragraph (a), by inserting after control the following: or lying within the United States’ Exclusive Economic Zone and outer Continental Shelf adjacent to the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, the Virgin Islands, American Samoa, Guam, or any other territory of the United States.  
207.Determination of Adjacent Zones and Planning AreasSection 4(a)(2)(A) of the Outer Continental Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first sentence by striking , and the President and all that follows through the end of the sentence and inserting the following: . The lines extending seaward and defining each State’s Adjacent Zone, and each OCS Planning Area, are as indicated on the maps for each outer Continental Shelf region entitled Alaska OCS Region State Adjacent Zone and OCS Planning Areas, Pacific OCS Region State Adjacent Zones and OCS Planning Areas, Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning Areas, and Atlantic OCS Region State Adjacent Zones and OCS Planning Areas, all of which are dated September 2005 and on file in the Office of the Director, Minerals Management Service. The Secretary shall designate the Adjacent Zones of States, and additional OCS Planning Areas, for parts of the United States’ Exclusive Economic Zone and outer Continental Shelf not covered by those maps..  
208.Administration of leasingSection 5 of the Outer Continental Shelf Lands Act (43 U.S.C. 1334) is amended by adding at the end the following: 
 
(k)Voluntary Partial Relinquishment of a LeaseAny lessee of a producing lease may relinquish to the Secretary any portion of a lease that the lessee has no interest in producing and that the Secretary finds is geologically prospective. In return for any such relinquishment, the Secretary shall provide to the lessee a royalty incentive for the portion of the lease retained by the lessee, in accordance with regulations promulgated by the Secretary to carry out this subsection. The Secretary shall publish final regulations implementing this subsection within 365 days after the date of the enactment of the State Enhanced Authority for Coastal and Ocean Resources Act of 2008.  
(l)Natural Gas Lease RegulationsNot later than July 1, 2009, the Secretary shall publish a final regulation that shall— 
(1)establish procedures for entering into natural gas leases;  
(2)ensure that natural gas leases are only available for tracts on the outer Continental Shelf that are wholly within 75 miles of the coastline within an area withdrawn from disposition by leasing on the day after the date of enactment of the State Enhanced Authority for Coastal and Ocean Resources Act of 2008;  
(3)provide that natural gas leases shall contain the same rights and obligations established for oil and gas leases, except as otherwise provided in the State Enhanced Authority for Coastal and Ocean Resources Act of 2008;  
(4)provide that, in reviewing the adequacy of bids for natural gas leases, the value of any crude oil estimated to be contained within any tract shall be excluded;  
(5)provide that any crude oil produced from a well and reinjected into the leased tract shall not be subject to payment of royalty, and that the Secretary shall consider, in setting the royalty rates for a natural gas lease, the additional cost to the lessee of not producing any crude oil; and  
(6)provide that any Federal law that applies to an oil and gas lease on the outer Continental Shelf shall apply to a natural gas lease unless otherwise clearly inapplicable. .  
209.Grant of leases by SecretarySection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended— 
(1)in subsection (a)(1) by inserting after the first sentence the following: Further, the Secretary may grant natural gas leases in a manner similar to the granting of oil and gas leases and under the various bidding systems available for oil and gas leases.;  
(2)by adding at the end of subsection (b) the following: 
 
The Secretary may issue more than one lease for a given tract if each lease applies to a separate and distinct range of vertical depths, horizontal surface area, or a combination of the two. The Secretary may issue regulations that the Secretary determines are necessary to manage such leases consistent with the purposes of this Act.;  
(3)by amending subsection (p)(2)(B) to read as follows: 
 
(B)The Secretary shall provide for the payment to coastal States, and their local coastal governments, of 50 percent of Federal receipts from projects authorized under this section located within the area extending seaward of State submerged lands. Payments shall be based on a formula established by the Secretary by rulemaking no later than 180 days after the date of the enactment of the State Enhanced Authority for Coastal and Ocean Resources Act of 2008 that provides for equitable distribution among coastal States that have a coastline that is located within 200 miles of the geographic center of the project. ;  
(4)by adding at the end the following: 
 
(q)Natural Gas Leases 
(1)Right to produce natural gasA lessee of a natural gas lease shall have the right to produce the natural gas from a field on a natural gas leased tract if the Secretary estimates that the discovered field has at least 40 percent of the technically recoverable Btu content of the field contained within natural gas.  
(2)Crude oilA lessee of a natural gas lease may produce crude oil from the lease unless the Governor and the legislature of the Adjacent State object to such production within 180 days after written notice from the lessee of intent to produce crude oil from the lease. If the leased tract is located within 50 miles of the nearest point on the coastline of a Neighboring State, the Governor and legislature of the Neighboring State shall also receive such notice and have the right to object to such production within 180 days after receipt of such notice.  
(3)Estimates of btu contentThe Secretary shall make estimates of the natural gas Btu content of discovered fields on a natural gas lease only after the completion of at least one exploration well, the data from which has been tied to the results of a three-dimensional seismic survey of the field. The Secretary may not require the lessee to further delineate any discovered field prior to making such estimates.  
(4)Transportation of crude oilIf an Adjacent State or any applicable Neighboring State does not object to production of crude oil from a natural gas lease tract, the lessee shall be permitted to transport the crude oil from the leased tract through the Adjacent State’s waters, and the Neighboring State’s waters if applicable, to facilities located onshore in the Adjacent State, and Neighboring State if applicable, unless the lessee agreed to other arrangements with the Adjacent State or Neighboring State, or both.  
(5)Repurchase of certain natural gas leasesUpon request of the lessee and certification by the Secretary of the Interior that a natural gas lease tract contains all or part of a commercial oil and gas discovery that is not allowed to be produced because it does not meet the standard set in paragraph (1), the Secretary of the Treasury shall repurchase the lease by issuance of a check or electronic payment from OCS Receipts to the lessee in full compensation for the repurchase. The Secretary shall recoup from the State and local governments any funds previously shared with them that were derived from the repurchased lease. Such recoupment shall only be from the State and local governments' shares of OCS receipts that are payable after the date of repurchase.  
(6)Amount of compensationRepurchase compensation for each lease repurchased under the authority of this section shall be in the amount of the lesser of the original bonus bid paid for the lease or, if the lessee is not the original lessee, the compensation paid by the current lessee to obtain its interest in the lease. In addition, the lessee shall be compensated for any expenses directly attributable to the lease that the lessee incurs after acquisition of its interest in the lease to be repurchased, including rentals, seismic acquisition costs, drilling costs, and other reasonable expenses under the lease, including expenses incurred in the repurchase process, to the extent that the lessee has not previously been compensated by the United States for such expenses. The lessee shall not be compensated for general overhead expenses or employee salaries.  
(7)Priority right to obtain future oil and gas leaseThe lessee, or a designee of the lessee, of a repurchased natural gas leased tract shall have the right to repurchase such lease as an oil and gas lease, on a noncompetitive basis, by repaying the amount received by the lessee if the leased tract is made available for lease under an oil and gas lease within 30 years after the repurchase.  
(8)Definition of natural gasFor purposes of a natural gas lease, the term natural gas means natural gas and all substances produced in association with gas, including, but not limited to, hydrocarbon liquids (other than crude oil) that are obtained by the condensation of hydrocarbon vapors and that separate out in liquid form from the produced gas stream.  
(r)Removal of Restrictions on Joint Bidding in Certain Areas of the Outer Continental ShelfRestrictions on joint bidders shall no longer apply to tracts determined to be frontier tracts or otherwise high cost tracts under final regulations that shall be published by the Secretary by not later than 365 days after the date of the enactment of the State Enhanced Authority for Coastal and Ocean Resources Act of 2008.  
(s)Royalty Suspension ProvisionsThe Secretary shall agree to a request by any lessee to amend any lease issued for Central and Western Gulf of Mexico tracts during the period of December 1, 1995, through December 31, 2000, to incorporate price thresholds applicable to royalty suspension provisions, or amend existing price thresholds, in the amount of $34.73 per barrel (January 1, 2005, dollars) for oil and for natural gas of $4.34 per million Btu (January 1, 2005, dollars). Any royalties paid because of such new or revised price thresholds shall be treated as offsetting receipts. Any royalties paid under lease price thresholds agreed to after the date of enactment of the State Enhanced Authority for Coastal and Ocean Resources Act of 2008 shall be subject to immediate receipts sharing under section 9(b)(3).  
(t)Mandatory Price Thresholds for Royalty Suspension VolumesPrice thresholds shall apply to any royalty suspension volumes granted by the Secretary after the date of the enactment of the State Enhanced Authority for Coastal and Ocean Resources Act of 2008. Unless otherwise set by the Secretary by regulation or for a particular lease sale within the final notice of sale, the price thresholds shall be $34.73 per barrel of oil (January 1, 2005, dollars) and $4.34 per million Btu of natural gas (January 1, 2005, dollars).  
(u)Conservation of Resources FeesThe Secretary shall establish a conservation of resources fee for nonproducing leases that will apply to all new leases issued after the date of enactment of the State Enhanced Authority for Coastal and Ocean Resources Act of 2008. The fee shall be initially set at $1.00 per acre per year for the first year of a lease and shall increase by $1 per acre per year until the fee reaches $5.00 per acre per year and shall be paid each year until the lease enters production in paying quantities. The fee shall be treated as offsetting receipts. The sums generated by the fee shall not be subject to receipts sharing under section 9 and shall be transferred by the Secretary of the Interior to the Treasury with one-third allocated to the account established by section 217 of the State Enhanced Authority for Coastal and Ocean Resources Act of 2008, one-third allocated to the account established by section 225 of the State Enhanced Authority for Coastal and Ocean Resources Act of 2008, and one-third allocated to the account established by section 227 of the State Enhanced Authority for Coastal and Ocean Resources Act of 2008.  
(v)Voluntary Producing Lease Conservation of Resources FeesNot later than one year after the date of the enactment of SEACOR, the Secretary by regulation shall establish a voluntary conservation of resources fee for producing leases that will apply to Central and Western Gulf of Mexico leases issued for tracts during the period of December 1, 1995, through December 31, 2000, that are located in more than 200 meters of water and for which royalties are not due under the lease when prices exceed $34.73 per barrel for oil and $4.34 per million Btu for natural gas (January 1, 2005, dollars). The fee shall be set at $9 per barrel for oil and $1.25 per million Btu for gas. If the lessee agrees to pay the fee, it shall apply to production from and after October 1, 2008, for all such leases owned by the lessee and shall be treated as offsetting receipts. Once the lessee agrees to pay the fee, it shall become a binding part of the lease and may not be rescinded and shall only apply to any production volumes for which royalty does not apply. Any fees paid under this clause shall be subject to immediate receipts sharing under section 9(b)(3). ;  
(5)in subsection (a)(3) by striking subparagraph (A) and redesignating the subsequent subparagraphs as subparagraphs (A) and (B), respectively;  
(6)in subsection (a)(3)(A) (as so redesignated) by striking In the Western and all that follows through the Secretary the first place it appears and inserting The Secretary;  
(7)effective October 1, 2008, in subsection (g)— 
(A)by striking all after (g), except paragraph (3);  
(B)by striking the last sentence of paragraph (3); and  
(C)by striking (3); and  
(8)by striking subsection (m).  
210.Disposition of receiptsSection 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended— 
(1)by designating the existing text as subsection (a);  
(2)in subsection (a) (as so designated) by inserting , if not paid as otherwise provided in this title after receipts; and  
(3)by adding at the end the following: 
 
(b)Treatment of OCS Receipts 
(1)DepositThe Secretary shall deposit into a separate account in the Treasury the portion of OCS Receipts for each fiscal year that will be shared under paragraphs (2), (3), and (4).  
(2)Phased-in receipts sharing 
(A)Beginning October 1, 2008, the Secretary shall share OCS Receipts derived from lease tracts located completely beyond 4 marine leagues from any coastline in the following areas: 
(i)On portions of the Gulf of Mexico OCS Region that were available for leasing under the 2002 through 2007 5-Year OCS Oil and Gas Leasing Program.  
(ii)Lease tracts in production prior to October 1, 2008, located on portions of the OCS that were not available for leasing under the 2002 through 2007 5-Year OCS Oil and Gas Leasing Program.  
(iii)Lease tracts for which leases are issued prior to October 1, 2008, located in the Alaska OCS Region completely beyond 4 marine leagues from any coastline.  
(B)The Secretary shall share the following percentages of OCS Receipts from the lease tracts described in subparagraph (A) derived during the fiscal year indicated: 
(i)For fiscal year 2009, 4 percent.  
(ii)For fiscal year 2010, 5 percent.  
(iii)For fiscal year 2011, 6 percent.  
(iv)For fiscal year 2012, 7 percent.  
(v)For fiscal year 2013, 8 percent.  
(vi)For fiscal year 2014, 9 percent.  
(vii)For fiscal year 2015, 10 percent.  
(viii)For fiscal year 2016, 11 percent.  
(ix)For fiscal year 2017, 12 percent.  
(x)For fiscal year 2018 and each subsequent fiscal year, 50 percent.  
(C)This paragraph shall not apply to leases that could not have been issued but for section 5(k) of this Act or section 8(b) of this Act.  
(3)Immediate receipts sharingBeginning October 1, 2008, the Secretary shall share 50 percent of OCS Receipts derived from all lease tracts located completely beyond 4 marine leagues from any coastline not included within the provisions of paragraph (2), except that the Secretary shall only share 25 percent of such OCS Receipts derived from all such lease tracts within a State’s Adjacent Zone if leasing is not allowed within at least 25 percent of that State’s Adjacent Zone located completely within 75 miles of any coastline.  
(4)Receipts sharing from tracts within 4 marine leagues of any coastline 
(A)Areas described in paragraph (2)Beginning October 1, 2008, and continuing through September 30, 2013, the Secretary shall share with the Adjacent State and its coastal political subdivisions 25 percent of OCS Receipts derived from all lease tracts located within 4 marine leagues from any coastline within areas described in paragraph (2). For each fiscal year after September 30, 2013, the Secretary shall increase the percent shared in 2 percent increments each fiscal year until the sharing rate for all lease tracts located within 4 marine leagues from any coastline within areas described in paragraph (2) becomes 50 percent.  
(B)Areas not described in paragraph (2)Beginning October 1, 2008, the Secretary shall share with the Adjacent State and its coastal political subdivisions 50 percent of OCS receipts derived from all lease tracts located completely or partially within 4 marine leagues from any coastline within areas not described in paragraph (2).  
(C)Transmission of fundsTransmission of funds shared under this paragraph shall be in accordance with subsection (c).  
(5)AllocationsThe Secretary shall allocate the OCS Receipts deposited into the separate account established by paragraph (1) that are shared under paragraphs (2) and (3), as follows: 
(A)Bonus bidsDeposits derived from bonus bids from a leased tract, including interest thereon, shall be allocated at the end of each fiscal year as follows: 
(i)50 percent to the Adjacent State.  
(ii)15 percent to all States, including the Adjacent State, having a coastline point within 300 miles of the leased tract, divided equally, if such State allows leasing within at least 25 percent of its Adjacent Zone within 75 miles of the coastline.  
(iii)5 percent into the Treasury, which shall be allocated to the account established by section 217 of the State Enhanced Authority for Coastal and Ocean Resources Act of 2008.  
(iv)5 percent into the Treasury, which shall be allocated to the account established by section 225 of the State Enhanced Authority for Coastal and Ocean Resources Act of 2008.  
(v)5 percent into the Treasury, which shall be allocated to the account established by section 227 of the State Enhanced Authority for Coastal and Ocean Resources Act of 2008.  
(vi)5 percent to all States referred to in section 2(s) of this Act, the other States that have been admitted to the Union, and the District of Columbia, divided equally.  
(vii)5 percent to all States referred to in section 2(s) of this Act, the other States that have been admitted to the Union, and the District of Columbia, divided based on the percentage of the total population of the United States that resides in each.  
(viii)10 percent to the Low-Income Home Energy Assistance Program.  
(B)RoyaltiesDeposits derived from royalties and net profit shares from a leased tract, including interest thereon, shall be allocated at the end of each fiscal year as follows: 
(i)30 percent to the Adjacent State.  
(ii)35 percent to all States, including the Adjacent State, having a coastline point within 300 miles of the leased tract, divided equally, except this clause applies to a State only if such State allows leasing within at least 25 percent of its Adjacent Zone within 75 miles of the coastline.  
(iii)5 percent into the Treasury, which shall be allocated to the account established by section 217 of the State Enhanced Authority for Coastal and Ocean Resources Act of 2008.  
(iv)5 percent into the Treasury, which shall be allocated to the account established by section 225 of the State Enhanced Authority for Coastal and Ocean Resources Act of 2008.  
(v)5 percent into the Treasury, which shall be allocated to the account established by section 227 of the State Enhanced Authority for Coastal and Ocean Resources Act of 2008.  
(vi)5 percent to all States referred to in section 2(s) of this Act and the other States that have been admitted to the Union, divided equally.  
(vii)5 percent to all States referred to in section 2(s) of this Act and the other States that have been admitted to the Union, divided based on the percentage of the national population that resides in each.  
(viii)10 percent to the Low-Income Home Energy Assistance Program.  
(C)Limitation if not admitted to the union as a stateAny entity defined as a State under section 2(s) that has not been admitted to the Union as a State shall only be entitled to one-half of a State share under subparagraphs (A)(iv) and (B)(iv).  
(c)Transmission of Allocations 
(1)In generalNot later than 90 days after the end of each fiscal year, the Secretary shall transmit— 
(A)to each State 60 percent of such State’s allocations under subsection (b)(5)(A)(i) and (ii) and subsection (b)(5)(B)(i) and (ii) for the immediate prior fiscal year;  
(B)to each coastal county-equivalent and municipal political subdivisions of such State a total of 40 percent of such State’s allocations under subsection (b)(5)(A)(i) and (ii) and subsection (b)(5)(B)(i) and (ii), for the immediate prior fiscal year, together with all accrued interest thereon; and  
(C)the remaining allocations under subsection (b)(5), together with all accrued interest thereon.  
(2)Allocations to coastal county-equivalent political subdivisionsThe Secretary shall make an initial allocation of the OCS Receipts to be shared under paragraph (1)(B) as follows: 
(A)25 percent shall be allocated to coastal county-equivalent political subdivisions that are completely more than 25 miles landward of the coastline and at least a part of which lies not more than 75 miles landward from the coastline, with the allocation among such coastal county-equivalent political subdivisions based on population.  
(B)75 percent shall be allocated to coastal county-equivalent political subdivisions that are completely or partially less than 25 miles landward of the coastline, with the allocation among such coastal county-equivalent political subdivisions to be further allocated as follows: 
(i)25 percent shall be allocated based on the ratio of such coastal county-equivalent political subdivision’s population to the coastal population of all coastal county-equivalent political subdivisions in the State.  
(ii)25 percent shall be allocated based on the ratio of such coastal county-equivalent political subdivision’s coastline miles to the coastline miles of all coastal county-equivalent political subdivisions in the State as calculated by the Secretary. In such calculations, coastal county-equivalent political subdivisions without a coastline shall be considered to have 50 percent of the average coastline miles of the coastal county-equivalent political subdivisions that do have coastlines.  
(iii)50 percent shall be allocated equally to all coastal county-equivalent political subdivisions having a coastline point within 300 miles of the leased tract for which OCS Receipts are being shared.  
(3)Allocations to coastal municipal political subdivisionsThe initial allocation to each coastal county-equivalent political subdivision under paragraph (2) shall be further allocated to the coastal county-equivalent political subdivision and any coastal municipal political subdivisions located partially or wholly within the boundaries of the coastal county-equivalent political subdivision as follows: 
(A)One-third shall be allocated to the coastal county-equivalent political subdivision.  
(B)Two-thirds shall be allocated on a per capita basis to the municipal political subdivisions and the county-equivalent political subdivision, with the allocation to the latter based upon its population not included within the boundaries of a municipal political subdivision.  
(d)Investment of DepositsAmounts deposited under this section shall be invested by the Secretary of the Treasury in securities backed by the full faith and credit of the United States having maturities suitable to the needs of the account in which they are deposited and yielding the highest reasonably available interest rates as determined by the Secretary of the Treasury.  
(e)Use of FundsA recipient of funds under this section may use the funds for one or more of the following: 
(1)To reduce in-State college tuition at public institutions of higher learning and otherwise support public education, including career technical education.  
(2)To make transportation infrastructure improvements.  
(3)To reduce taxes.  
(4)To promote, fund, and provide for— 
(A)coastal or environmental restoration;  
(B)fish, wildlife, and marine life habitat enhancement;  
(C)waterways construction and maintenance;  
(D)levee construction and maintenance and shore protection; and  
(E)marine and oceanographic education and research.  
(5)To promote, fund, and provide for— 
(A)infrastructure associated with energy production activities conducted on the outer Continental Shelf;  
(B)energy demonstration projects;  
(C)supporting infrastructure for shore-based energy projects;  
(D)State geologic programs, including geologic mapping and data storage programs, and State geophysical data acquisition;  
(E)State seismic monitoring programs, including operation of monitoring stations;  
(F)development of oil and gas resources through enhanced recovery techniques;  
(G)alternative energy development, including bio fuels, coal-to-liquids, oil shale, tar sands, geothermal, geopressure, wind, waves, currents, hydro, and other renewable energy;  
(H)energy efficiency and conservation programs; and  
(I)front-end engineering and design for facilities that produce liquid fuels from hydrocarbons and other biological matter.  
(6)To promote, fund, and provide for— 
(A)historic preservation programs and projects;  
(B)natural disaster planning and response; and  
(C)hurricane and natural disaster insurance programs.  
(7)For any other purpose as determined by State law.  
(f)No Accounting RequiredNo recipient of funds under this section shall be required to account to the Federal Government for the expenditure of such funds, except as otherwise may be required by law. However, States may enact legislation providing for accounting for and auditing of such expenditures. Further, funds allocated under this section to States and political subdivisions may be used as matching funds for other Federal programs.  
(g)Effect of Future LawsEnactment of any future Federal statute that has the effect, as determined by the Secretary, of restricting any Federal agency from spending appropriated funds, or otherwise preventing it from fulfilling its pre-existing responsibilities as of the date of enactment of the statute, unless such responsibilities have been reassigned to another Federal agency by the statute with no prevention of performance, to issue any permit or other approval impacting on the outer Continental Shelf oil and gas leasing program, or any lease issued thereunder, or to implement any provision of this Act shall automatically prohibit any sharing of OCS Receipts under this section directly with the States, and their coastal political subdivisions, for the duration of the restriction. The Secretary shall make the determination of the existence of such restricting effect within 30 days of a petition by any outer Continental Shelf lessee or producing State.  
(h)DefinitionsIn this section: 
(1)Coastal county-equivalent political subdivisionThe term coastal county-equivalent political subdivision means a political jurisdiction immediately below the level of State government, including a county, parish, borough in Alaska, independent municipality not part of a county, parish, or borough in Alaska, or other equivalent subdivision of a coastal State, that lies within the coastal zone.  
(2)Coastal municipal political subdivisionThe term coastal municipal political subdivision means a municipality located within and part of a county, parish, borough in Alaska, or other equivalent subdivision of a State, all or part of which municipality lies within the coastal zone.  
(3)Coastal populationThe term coastal population means the population of all coastal county-equivalent political subdivisions, as determined by the most recent official data of the Census Bureau.  
(4)Coastal zoneThe term coastal zone means that portion of a coastal State, including the entire territory of any coastal county-equivalent political subdivision at least a part of which lies, within 75 miles landward from the coastline.  
(5)Bonus bidsThe term bonus bids means all funds received by the Secretary to issue an outer Continental Shelf minerals lease.  
(6)RoyaltiesThe term royalties means all funds received by the Secretary from production of oil or natural gas, or the sale of production taken in-kind, or from net profit shares, from an outer Continental Shelf minerals lease.  
(7)Producing stateThe term producing State means an Adjacent State having an Adjacent Zone containing leased tracts from which OCS Receipts were derived.  
(8)OCS receiptsThe term OCS Receipts means bonus bids and royalties. .  
211.Review of outer Continental Shelf exploration plansSubsections (c) and (d) of section 11 of the Outer Continental Shelf Lands Act (43 U.S.C. 1340) are amended to read as follows: 
 
(c)Plan Review; Plan Provisions 
(1)Except as otherwise provided in this Act, prior to commencing exploration pursuant to any oil and gas lease issued or maintained under this Act, the holder thereof shall submit an exploration plan (hereinafter in this section referred to as a plan) to the Secretary for review which shall include all information and documentation required under paragraphs (2) and (3). The Secretary shall review the plan for completeness within 10 days of submission. If the Secretary finds that the plan is not complete, the Secretary shall notify the lessee with a detailed explanation and require such modifications of such plan as are necessary to achieve completeness. The Secretary shall have 10 days to review a modified plan for completeness. Such plan may apply to more than one lease held by a lessee in any one region of the outer Continental Shelf, or by a group of lessees acting under a unitization, pooling, or drilling agreement, and the lessee shall certify that such plan is consistent with the terms of the lease and is consistent with all statutory and regulatory requirements in effect on the date of issuance of the lease, and any regulations promulgated under this Act to provide for the conservation of resources after the date of the lease issuance. The Secretary shall have 30 days from the date the plan is deemed by the Secretary complete to conduct a review of the plan. If the Secretary finds the plan is not consistent with the lease and all such statutory and regulatory requirements, the Secretary shall notify the lessee with a detailed explanation of such modifications of such plan as are necessary to achieve such consistency. The Secretary shall have 30 days to review any modified plan submitted by the lessee. The lessee shall not take any action under the exploration plan within the 30-day review period, or thereafter until the plan has been modified to achieve such consistency as so notified.  
(2)An exploration plan submitted under this subsection shall include, in the degree of detail which the Secretary may by regulation require— 
(A)a schedule of anticipated exploration activities to be undertaken;  
(B)a description of equipment to be used for such activities;  
(C)the general location of each well to be drilled; and  
(D)such other information deemed pertinent by the Secretary.  
(3)The Secretary may, by regulation, require that such plan be accompanied by a general statement of development and production intentions which shall be for planning purposes only and which shall not be binding on any party.  
(d)Plan Revisions; Conduct of Exploration Activities 
(1)Plan revisionsIf a significant revision of an exploration plan under this subsection is submitted to the Secretary, the process to be used for the review of such revision shall be the same as set forth in subsection (c).  
(2)Exploration activitiesAll exploration activities pursuant to any lease shall be conducted in accordance with an exploration plan or a revised plan that has been submitted to and reviewed by the Secretary. .  
212.Reservation of lands and rightsSection 12 of the Outer Continental Shelf Lands Act (43 U.S.C. 1341) is amended— 
(1)in subsection (a) by adding at the end the following: The President may partially or completely revise or revoke any prior withdrawal made by the President under the authority of this section. The President may not revise or revoke a withdrawal that is extended by a State under subsection (h), nor may the President withdraw from leasing any area for which a State failed to prohibit, or petition to prohibit, leasing under subsection (g). Further, in the area of the outer Continental Shelf more than 75 miles from any coastline, not more than 25 percent of the acreage of any OCS Planning Area may be withdrawn from leasing under this section at any point in time. A withdrawal by the President may be for a term not to exceed 5 years. Except when otherwise provided by law, when considering potential uses of the outer Continental Shelf, to the maximum extent possible, the President shall accommodate competing interests and potential uses.; and  
(2)by adding at the end the following: 
 
(g)Availability for Leasing Within Certain Areas of the Outer Continental Shelf 
(1)Prohibition against leasing 
(A)Unavailable for leasing without state requestExcept as otherwise provided in this subsection, from and after enactment of the State Enhanced Authority for Coastal and Ocean Resources Act of 2008, the Secretary shall not offer for leasing for oil and gas, or natural gas, any area within 35 miles of the coastline that was withdrawn from disposition by leasing in the Atlantic OCS Region or the Pacific OCS Region, or the Gulf of Mexico OCS Region Eastern Planning Area, as depicted on the maps referred to in this subparagraph, under the Memorandum on Withdrawal of Certain Areas of the United States Outer Continental Shelf from Leasing Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998, or any area within 35 miles of the coastline not withdrawn from leasing under that Memorandum that is included within the territorial waters and Exclusive Economic Zone adjacent to the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, the Virgin Islands, American Samoa, Guam, and the other territories of the United States, or any area within 35 miles of the coastline within the Florida Straits Planning Area as indicated on the map entitled Atlantic OCS Region State Adjacent Zones and OCS Planning Areas, which is dated September 2005 and on file in the Office of the Director, Minerals Management Service.  
(B)Areas between 35 and 75 miles from the coastlineUnless an Adjacent State petitions under subsection (h) within one year after the date of the enactment of the State Enhanced Authority for Coastal and Ocean Resources Act of 2008 for natural gas leasing or within three years after date of enactment of that Act for oil and gas leasing, the Secretary shall offer for leasing any area more than 35 miles but less than 75 miles from the coastline that was withdrawn from disposition by leasing in the Atlantic OCS Region, the Pacific OCS Region, or the Gulf of Mexico OCS Region Eastern Planning Area, as depicted on the maps referred to in this subparagraph, under the Memorandum on Withdrawal of Certain Areas of the United States Outer Continental Shelf from Leasing Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998, or any area more than 35 miles but less than 75 miles of the coastline not withdrawn under that Memorandum that is included within the Exclusive Economic Zone adjacent to the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, the Virgin Islands, American Samoa, Guam, and the other territories of the United States, or any area more than 35 miles but less than 75 miles of the coastline within the Florida Straits Planning Area as indicated on the map entitled Atlantic OCS Region State Adjacent Zones and OCS Planning Areas, which is dated September 2005 and on file in the Office of the Director, Minerals Management Service.  
(2)Petition for leasing 
(A)In generalThe Governor of the State, upon enactment of a State statute providing for such, shall submit to the Secretary a petition requesting that the Secretary make available any area that is within the State’s Adjacent Zone, included within the provisions of paragraph (1), and that (i) is greater than 35 miles from any point on the coastline of a Neighboring State for the conduct of offshore leasing, pre-leasing, and related activities with respect to natural gas leasing; or (ii) is greater than 50 miles from any point on the coastline of a Neighboring State for the conduct of offshore leasing, pre-leasing, and related activities with respect to oil and gas leasing. The Adjacent State may also petition for leasing any other area within its Adjacent Zone if leasing is allowed in the similar area of the Adjacent Zone of the applicable Neighboring State, or if not allowed, if the Neighboring State, acting through its Governor, expresses its concurrence with the petition. The Secretary shall only consider such a petition upon making a finding that leasing is allowed in the similar area of the Adjacent Zone of the applicable Neighboring State or upon receipt of the concurrence of the Neighboring State. The date of receipt by the Secretary of such concurrence by the Neighboring State shall constitute the date of receipt of the petition for that area for which the concurrence applies.  
(B)Limitations on leasingIn its petition, a State with an Adjacent Zone that contains leased tracts may condition new leasing for oil and gas, or natural gas for tracts within 35 miles of the coastline by— 
(i)requiring a net reduction in the number of production platforms;  
(ii)requiring a net increase in the average distance of production platforms from the coastline;  
(iii)limiting permanent surface occupancy on new leases to areas that are more than 10 miles from the coastline;  
(iv)limiting some tracts to being produced from shore or from platforms located on other tracts; or  
(v)other conditions that the Adjacent State may deem appropriate as long as the Secretary does not determine that production is made economically or technically impracticable or otherwise impossible.  
(C)Action by secretaryNot later than 90 days after receipt of a petition under subparagraph (A), the Secretary shall approve the petition, unless the Secretary determines that leasing the area would probably cause serious harm or damage to the marine resources of the State’s Adjacent Zone. Prior to approving the petition, the Secretary shall complete an environmental assessment that documents the anticipated environmental effects of leasing in the area included within the scope of the petition.  
(D)Failure to actIf the Secretary fails to approve or deny a petition in accordance with subparagraph (C) the petition shall be considered to be approved 90 days after receipt of the petition.  
(E)Amendment of the 5-year leasing programNotwithstanding section 18, within 180 days of the approval of a petition under subparagraph (C) or (D), after the expiration of the time limits in paragraph (1)(B), and within 180 days after the enactment of the State Enhanced Authority for Coastal and Ocean Resources Act of 2008 for the areas made available for leasing under paragraph (2), the Secretary shall amend the current 5-Year Outer Continental Shelf Oil and Gas Leasing Program to include a lease sale or sales for at least 75 percent of the associated areas, unless there are, from the date of approval, expiration of such time limits, or enactment, as applicable, fewer than 12 months remaining in the current 5-Year Leasing Program in which case the Secretary shall include the associated areas within lease sales under the next 5-Year Leasing Program. For purposes of amending the 5-Year Program in accordance with this section, further consultations with States shall not be required. For purposes of this section, an environmental assessment performed under the provisions of the National Environmental Policy Act of 1969 to assess the effects of approving the petition shall be sufficient to amend the 5-Year Leasing Program.  
(h)Option To Extend Withdrawal From Leasing Within Certain Areas of the Outer Continental ShelfA State, through enactment of a State statute, may extend for a period of time of up to 5 years for each extension the withdrawal from leasing for all or part of any area within the State’s Adjacent Zone located more than 35 miles, but less than 75 miles, from the coastline that is subject to subsection (g)(1)(B). A State may extend multiple times for any particular area but not more than once per calendar year for any particular area, nor may a State extend the withdrawal for an area to cause it to extend to a total of more than 5 years from the date of concurrence by the legislature. A State must prepare separate extensions, with enactment of separate State statutes, for oil and gas leasing and for natural gas leasing. An extension by a State may affect some areas to be withdrawn from all leasing and some areas to be withdrawn only from one type of leasing.  
(i)Effect of Other LawsAdoption by any Adjacent State of any constitutional provision, or enactment of any State statute, that has the effect, as determined by the Secretary, of restricting either the Governor or the Legislature, or both, from exercising full discretion related to subsection (g) or (h), or both, shall automatically (1) prohibit any sharing of OCS Receipts under this Act with the Adjacent State, and its coastal political subdivisions, and (2) prohibit the Adjacent State from exercising any authority under subsection (h), for the duration of the restriction. The Secretary shall make the determination of the existence of such restricting constitutional provision or State statute within 30 days of a petition by any outer Continental Shelf lessee or any State.  
(j)Area of the Gulf of Mexico East of the Military Mission Line 
(1)In generalWhen preparing the leasing program under section 18, the Secretary shall consult with the Secretary of Defense regarding military operational needs in the area of the Gulf of Mexico East of the Military Mission Line. The Secretary shall not offer for leasing for oil and gas or natural gas any part of that area for which the Secretary of Defense finds oil and gas operations cannot, or cannot be modified to, compatibly coexist with military operations. If any part of the area described in this paragraph is leased, 50 percent of the OCS Receipts from a lease within such area shall be paid under section 9 and the other 50 percent shall be paid annually to the National Guards of all States, allocated by the Secretary among the States on a per capita basis using the entire population of such States.  
(2)Military Mission Line definedIn this subsection, the term Military Mission Line means a line located at 86 degrees, 41 minutes West Longitude, and extending south from the coast of Florida to the outer boundary of United States exclusive economic zone in the Gulf of Mexico. .  
213.Outer Continental Shelf leasing programSection 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended— 
(1)in subsection (a), by adding at the end of paragraph (3) the following: The Secretary shall, in each 5-year program, include lease sales that when viewed as a whole propose to offer for oil and gas or natural gas leasing at least 75 percent of the available unleased acreage within each outer Continental Shelf Planning Area. For purposes of the preceding sentence, available unleased acreage is that portion of the outer Continental Shelf that is not under lease at the time of the proposed lease sale, and has not otherwise been made unavailable for leasing by law.;  
(2)in subsection (c), by striking so much as precedes paragraph (3) and inserting the following: 
 
(c) 
(1)During the preparation of any proposed leasing program under this section, the Secretary shall consider and analyze leasing throughout the entire outer Continental Shelf without regard to any other law affecting such leasing. During this preparation the Secretary shall invite and consider suggestions from any interested Federal agency, including the Attorney General, in consultation with the Federal Trade Commission, and from the Governor of any coastal State. The Secretary may also invite or consider any suggestions from the executive of any local government in a coastal State that have been previously submitted to the Governor of such State, and from any other person. Further, the Secretary shall consult with the Secretary of Defense regarding military operational needs in the outer Continental Shelf. The Secretary shall work with the Secretary of Defense to resolve any conflicts that might arise regarding offering any area of the outer Continental Shelf for oil and gas or natural gas leasing. If the Secretaries are not able to resolve all such conflicts, any unresolved issues shall be elevated to the President for resolution.  
(2)After the consideration and analysis required by paragraph (1), including the consideration of the suggestions received from any interested Federal agency, the Federal Trade Commission, the Governor of any coastal State, any local government of a coastal State, and any other person, the Secretary shall publish in the Federal Register a proposed leasing program accompanied by a draft environmental impact statement prepared pursuant to the National Environmental Policy Act of 1969. After the publishing of the proposed leasing program and during the comment period provided for on the draft environmental impact statement, the Secretary shall submit a copy of the proposed program to the Governor of each affected State for review and comment. The Governor may solicit comments from those executives of local governments in the Governor’s State that the Governor, in the discretion of the Governor, determines will be affected by the proposed program. If any comment by such Governor is received by the Secretary at least 15 days prior to submission to the Congress pursuant to paragraph (3) and includes a request for any modification of such proposed program, the Secretary shall reply in writing, granting or denying such request in whole or in part, or granting such request in such modified form as the Secretary considers appropriate, and stating the Secretary’s reasons therefor. All such correspondence between the Secretary and the Governor of any affected State, together with any additional information and data relating thereto, shall accompany such proposed program when it is submitted to the Congress. ; and  
(3)by adding at the end the following: 
 
(i)Projection of State Adjacent Zone Resources and State and Local Government Shares of OCS ReceiptsConcurrent with the publication of the scoping notice at the beginning of the development of each 5-year outer Continental Shelf oil and gas leasing program, or as soon thereafter as possible, the Secretary shall— 
(1)provide to each Adjacent State a current estimate of proven and potential oil and gas resources located within the State’s Adjacent Zone; and  
(2)provide to each Adjacent State, and coastal political subdivisions thereof, a best-efforts projection of the OCS Receipts that the Secretary expects will be shared with each Adjacent State, and its coastal political subdivisions, using the assumption that the unleased tracts within the State’s Adjacent Zone are fully made available for leasing, including long-term projected OCS Receipts. In addition, the Secretary shall include a macroeconomic estimate of the impact of such leasing on the national economy and each State’s economy, including investment, jobs, revenues, personal income, and other categories. .  
214.Coordination with Adjacent StatesSection 19 of the Outer Continental Shelf Lands Act (43 U.S.C. 1345) is amended— 
(1)in subsection (a) in the first sentence by inserting , for any tract located within the Adjacent State’s Adjacent Zone, after government; and  
(2)by adding the following: 
 
(f) 
(1)No Federal agency may permit or otherwise approve, without the concurrence of the Adjacent State, the construction of a crude oil or petroleum products (or both) pipeline within the part of the Adjacent State’s Adjacent Zone that is withdrawn from oil and gas or natural gas leasing, except that such a pipeline may be approved, without such Adjacent State’s concurrence, to pass through such Adjacent Zone if at least 50 percent of the production projected to be carried by the pipeline within its first 10 years of operation is from areas of the Adjacent State’s Adjacent Zone.  
(2)No State may prohibit the construction within its Adjacent Zone or its State waters of a natural gas pipeline that will transport natural gas produced from the outer Continental Shelf. However, an Adjacent State may prevent a proposed natural gas pipeline landing location if it proposes two alternate landing locations in the Adjacent State, acceptable to the Adjacent State, located within 50 miles on either side of the proposed landing location. .  
215.Environmental studiesSection 20(d) of the Outer Continental Shelf Lands Act (43 U.S.C. 1346) is amended— 
(1)by inserting (1) after (d); and  
(2)by adding at the end the following: 
 
(2)For all programs, lease sales, leases, and actions under this Act, the following shall apply regarding the application of the National Environmental Policy Act of 1969: 
(A)Granting or directing lease suspensions and the conduct of all preliminary activities on outer Continental Shelf tracts, including seismic activities, are categorically excluded from the need to prepare either an environmental assessment or an environmental impact statement, and the Secretary shall not be required to analyze whether any exceptions to a categorical exclusion apply for activities conducted under the authority of this Act.  
(B)The environmental impact statement developed in support of each 5-year oil and gas leasing program provides the environmental analysis for all lease sales to be conducted under the program and such sales shall not be subject to further environmental analysis.  
(C)Exploration plans shall not be subject to any requirement to prepare an environmental impact statement, and the Secretary may find that exploration plans are eligible for categorical exclusion due to the impacts already being considered within an environmental impact statement or due to mitigation measures included within the plan.  
(D)Within each OCS Planning Area, after the preparation of the first development and production plan environmental impact statement for a leased tract within the Area, future development and production plans for leased tracts within the Area shall only require the preparation of an environmental assessment unless the most recent development and production plan environmental impact statement within the Area was finalized more than 10 years prior to the date of the approval of the plan, in which case an environmental impact statement shall be required. .  
216.Review of outer Continental Shelf development and production plansSection 25 of the Outer Continental Shelf Lands Act (43 U.S.C. 1351(a)) is amended to read as follows: 
 
25.Review of outer continental shelf development and production plans 
(a)Development and Production Plans; Submission to Secretary; Statement of Facilities and Operation; Submission to Governors of Affected States and Local Governments 
(1)Prior to development and production pursuant to an oil and gas lease issued on or after September 18, 1978, for any area of the outer Continental Shelf, or issued or maintained prior to September 18, 1978, for any area of the outer Continental Shelf, with respect to which no oil or gas has been discovered in paying quantities prior to September 18, 1978, the lessee shall submit a development and production plan (hereinafter in this section referred to as a plan) to the Secretary for review.  
(2)A plan shall be accompanied by a statement describing all facilities and operations, other than those on the outer Continental Shelf, proposed by the lessee and known by the lessee (whether or not owned or operated by such lessee) that will be constructed or utilized in the development and production of oil or gas from the lease area, including the location and site of such facilities and operations, the land, labor, material, and energy requirements associated with such facilities and operations, and all environmental and safety safeguards to be implemented.  
(3)Except for any privileged or proprietary information (as such term is defined in regulations issued by the Secretary), the Secretary, within 30 days after receipt of a plan and statement, shall— 
(A)submit such plan and statement to the Governor of any affected State, and upon request to the executive of any affected local government; and  
(B)make such plan and statement available to any appropriate interstate regional entity and the public.  
(b)Development and Production Activities in Accordance With Plan as Lease RequirementAfter enactment of the State Enhanced Authority for Coastal and Ocean Resources Act of 2008, no oil and gas lease may be issued pursuant to this Act in any region of the outer Continental Shelf, unless such lease requires that development and production activities be carried out in accordance with a plan that complies with the requirements of this section. This section shall also apply to leases that do not have an approved development and production plan as of the date of enactment of the State Enhanced Authority for Coastal and Ocean Resources Act of 2008.  
(c)Scope and Contents of PlanA plan may apply to more than one oil and gas lease, and shall set forth, in the degree of detail established by regulations issued by the Secretary— 
(1)the general work to be performed;  
(2)a description of all facilities and operations located on the outer Continental Shelf that are proposed by the lessee or known by the lessee (whether or not owned or operated by such lessee) to be directly related to the proposed development, including the location and size of such facilities and operations, and the land, labor, material, and energy requirements associated with such facilities and operations;  
(3)the environmental safeguards to be implemented on the outer Continental Shelf and how such safeguards are to be implemented;  
(4)all safety standards to be met and how such standards are to be met;  
(5)an expected rate of development and production and a time schedule for performance; and  
(6)such other relevant information as the Secretary may by regulation require.  
(d)Completeness Review of the Plan 
(1)Prior to commencing any activity under a development and production plan pursuant to any oil and gas lease issued or maintained under this Act, the lessee shall certify that the plan is consistent with the terms of the lease and that it is consistent with all statutory and regulatory requirements in effect on the date of issuance of the lease, and any regulations promulgated under this Act related to the conservation of resources after the date of lease issuance. The plan shall include all required information and documentation required under subsection (c).  
(2)The Secretary shall review the plan for completeness within 30 days of submission. If the Secretary finds that the plan is not complete, the Secretary shall notify the lessee with a detailed explanation of such modifications of such plan as are necessary to achieve completeness. The Secretary shall have 30 days to review a modified plan for completeness.  
(e)Review for Consistency of the Plan 
(1)After a determination that a plan is complete, the Secretary shall have 120 days to conduct a review of the plan, to ensure that it is consistent with the terms of the lease, and that it is consistent with all such statutory and regulatory requirements applicable to the lease. The review shall ensure that the plan is consistent with lease terms, and statutory and regulatory requirements applicable to the lease, related to national security or national defense, including any military operating stipulations or other restrictions. The Secretary shall seek the assistance of the Department of Defense in the conduct of the review of any plan prepared under this section for a lease containing military operating stipulations or other restrictions and shall accept the assistance of the Department of Defense in the conduct of the review of any plan prepared under this section for any other lease when the Secretary of Defense requests an opportunity to participate in the review. If the Secretary finds that the plan is not consistent, the Secretary shall notify the lessee with a detailed explanation of such modifications of such plan as are necessary to achieve consistency.  
(2)The Secretary shall have 120 days to review a modified plan.  
(3)The lessee shall not conduct any activities under the plan during any 120-day review period, or thereafter until the plan has been modified to achieve compliance as so notified.  
(4)After review by the Secretary provided for by this section, a lessee may operate pursuant to the plan without further review or approval by the Secretary.  
(f)Review of Revision of the Approved PlanThe lessee may submit to the Secretary any revision of a plan if the lessee determines that such revision will lead to greater recovery of oil and natural gas, improve the efficiency, safety, and environmental protection of the recovery operation, is the only means available to avoid substantial economic hardship to the lessee, or is otherwise not inconsistent with the provisions of this Act, to the extent such revision is consistent with protection of the human, marine, and coastal environments. The process to be used for the review of any such revision shall be the same as that set forth in subsections (d) and (e).  
(g)Cancellation of Lease on Failure To Submit Plan or Comply With a PlanWhenever the owner of any lease fails to submit a plan in accordance with regulations issued under this section, or fails to comply with a plan, the lease may be canceled in accordance with section 5(c) and (d). Cancellation of a lease because of failure to comply with a plan, including required modifications or revisions, shall not entitle a lessee to any compensation.  
(h)Production and Transportation of Natural Gas; Submission of Plan to Federal Energy Regulatory Commission; Impact StatementIf any development and production plan submitted to the Secretary pursuant to this section provides for the production and transportation of natural gas, the lessee shall contemporaneously submit to the Federal Energy Regulatory Commission that portion of such plan that relates to the facilities for transportation of natural gas. The Secretary and the Federal Energy Regulatory Commission shall agree as to which of them shall prepare an environmental impact statement pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) applicable to such portion of such plan, or conduct studies as to the effect on the environment of implementing it. Thereafter, the findings and recommendations by the agency preparing such environmental impact statement or conducting such studies pursuant to such agreement shall be adopted by the other agency, and such other agency shall not independently prepare another environmental impact statement or duplicate such studies with respect to such portion of such plan, but the Federal Energy Regulatory Commission, in connection with its review of an application for a certificate of public convenience and necessity applicable to such transportation facilities pursuant to section 7 of the Natural Gas Act (15 U.S.C. 717f), may prepare such environmental studies or statement relevant to certification of such transportation facilities as have not been covered by an environmental impact statement or studies prepared by the Secretary. The Secretary, in consultation with the Federal Energy Regulatory Commission, shall promulgate rules to implement this subsection, but the Federal Energy Regulatory Commission shall retain sole authority with respect to rules and procedures applicable to the filing of any application with the Commission and to all aspects of the Commission’s review of, and action on, any such application. .  
217.Federal Energy Natural Resources Enhancement Fund Act of 2008 
(a)FindingsThe Congress finds the following: 
(1)Energy and minerals exploration, development, and production on Federal onshore and offshore lands, including bio-based fuel, natural gas, minerals, oil, geothermal, and power from wind, waves, currents, and thermal energy, involves significant outlays of funds by Federal and State wildlife, fish, and natural resource management agencies for environmental studies, planning, development, monitoring, and management of wildlife, fish, air, water, and other natural resources.  
(2)State wildlife, fish, and natural resource management agencies are funded primarily through permit and license fees paid to the States by the general public to hunt and fish, and through Federal excise taxes on equipment used for these activities.  
(3)Funds generated from consumptive and recreational uses of wildlife, fish, and other natural resources currently are inadequate to address the natural resources related to energy and minerals development on Federal onshore and offshore lands.  
(4)Funds available to Federal agencies responsible for managing Federal onshore and offshore lands and Federal-trust wildlife and fish species and their habitats are inadequate to address the natural resources related to energy and minerals development on Federal onshore and offshore lands.  
(5)Receipts derived from sales, bonus bids, and royalties under the mineral leasing laws of the United States are paid to the Treasury through the Minerals Management Service of the Department of the Interior.  
(6)None of the receipts derived from sales, bonus bids, and royalties under the minerals leasing laws of the United States are paid to the Federal or State agencies to examine, monitor, and manage wildlife, fish, air, water, and other natural resources related to natural gas, oil, and mineral exploration and development.  
(b)PurposesIt is the purpose of this section to— 
(1)establish a fund for the monitoring and management of wildlife and fish, and their habitats, and air, water, and other natural resources related to energy and minerals development on Federal onshore and offshore lands;  
(2)make available receipts derived from sales, bonus bids, royalties, net profit shares, and fees from onshore and offshore gas, mineral, oil, and any additional form of energy and minerals development under the laws of the United States for the purposes of such fund;  
(3)distribute funds from such fund each fiscal year to the Secretary of the Interior, the Secretary of Agriculture, and the States; and  
(4)use the distributed funds to secure the necessary trained workforce or contractual services to conduct environmental studies, planning, development, monitoring, and postdevelopment management of wildlife and fish and their habitats and air, water, and other natural resources that may be related to bio-based fuel, gas, mineral, oil, wind, or other energy exploration, development, transportation, transmission, and associated activities on Federal onshore and offshore lands, including, but not limited to— 
(A)pertinent research, surveys, and environmental analyses conducted to identify any impacts on wildlife, fish, air, water, and other natural resources from energy and mineral exploration, development, production, and transportation or transmission;  
(B)projects to maintain, improve, or enhance wildlife and fish populations and their habitats or air, water, or other natural resources, including activities under the Endangered Species Act of 1973;  
(C)research, surveys, environmental analyses, and projects that assist in managing, including mitigating either onsite or offsite, or both, the impacts of energy and mineral activities on wildlife, fish, air, water, and other natural resources; and  
(D)projects to teach young people to live off the land.  
(c)DefinitionsIn this section: 
(1)Enhancement fundThe term Enhancement Fund means the Federal Energy Natural Resources Enhancement Fund established by this subsection (d).  
(2)StateThe term State means the Governor of a State, commonwealth, or territory of the United States.  
(d)Establishment and Use of Federal Energy Natural Resources Enhancement Fund 
(1)Enhancement fundThere is established in the Treasury a separate account to be known as the Federal Energy Natural Resources Enhancement Fund.  
(2)FundingThe Secretary of the Treasury shall deposit in the Enhancement Fund— 
(A)such sums as are provided by sections 9(b)(5)(A)(iii) and 9(b)(5)(B)(iii), of the Outer Continental Shelf Lands Act, as amended by this Act;  
(B) 
(i)during the period of October 1, 2008, through September 30, 2018, one percent of all sums paid into the Treasury under section 35 of the Mineral Leasing Act (30 U.S.C. 191); and  
(ii)beginning October 1, 2018, and thereafter, 2.5 percent of all sums paid into the Treasury under section 35 of the Mineral Leasing Act (30 U.S.C. 191);  
(C) 
(i)during the period of October 1, 2008, through September 30, 2018, one percent of all sums paid into the Treasury from receipts derived from bonus bids, royalties, rentals, and other receipts from other mineral and energy leasing, rights, easements, and other permissions to operate on public lands; and  
(ii)beginning October 1, 2018, and thereafter, 2.5 percent of all sums paid into the Treasury from receipts derived from bonus bids, royalties, rentals, and other receipts from other mineral and energy leasing, rights, easements, and other permissions to operate on public lands;  
(D)donations to the Fund; and  
(E)such sums as are provided by subsection (u) of section 8 of the Outer Continental Shelf Lands Act and section 235 of the State Enhanced Authority for Coastal and Ocean Resources Act of 2008.  
(3)DonationsThe Secretary of the Interior may solicit and accept donations of funds for deposit into the Enhancement Fund. Donors may designate the activities under this section that will be funded by their donation, and the allocation of funds to each.  
(4)InvestmentsThe Secretary of the Treasury shall invest the amounts deposited under paragraph (2), and all accrued interest on the amounts deposited under paragraph (2), only in interest bearing obligations of the United States or in obligations guaranteed as to both principal and interest by the United States.  
(5)Payment to the Secretary of the Interior 
(A)In generalBeginning with fiscal year 2009, and in each fiscal year thereafter, one-third of amounts deposited into the Enhancement Fund during the previous fiscal year, together with the interest thereon, shall be available, without further appropriation and without fiscal year limitation, to the Secretary of the Interior for allocation to the Department of the Interior and the Department of Agriculture, under an equitable allocation that the Secretary of the Interior shall devise, for use for the purposes described in subsection (b)(4).  
(B)Withdrawals and transfer of fundsThe Secretary of the Treasury shall withdraw such amounts from the Enhancement Fund as the Secretary of the Interior may request, subject to the limitation in subparagraph (A), and transfer such amounts to the Secretary of the Interior to be used, at the discretion of the Secretary of the Interior, by the Minerals Management Service, the Bureau of Land Management, the National Park Service, and the United States Fish and Wildlife Service, and to the Secretary of Agriculture to be used by the Forest Service, for the purposes described in subsection (b)(4). Each fiscal year the Secretary of the Interior shall request withdrawal of one-third of the amounts deposited into the Enhancement Fund during the previous fiscal year, together with the interest thereon.  
(6)Payment to States 
(A)In generalBeginning with fiscal year 2009, and in each fiscal year thereafter, two-thirds of amounts deposited into the Enhancement Fund, together with interest thereon, shall be available, without fiscal year limitations, to the States for use for the purposes described in (b)(4).  
(B)Withdrawals and transfer of fundsWithin the first 90 days of each fiscal year, the Secretary of the Treasury shall withdraw the amounts identified in subparagraph (A) from the Enhancement Fund and transfer such amounts to the States based on the proportion of all receipts that were collected the previous year into the Fund from Federal leases and other rights, easements, and permissions within the boundaries of each State and each State’s outer Continental Shelf Adjacent Zone as determined in accordance with section 4(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1333(a)), as amended by this Act.  
(C)Use of payments by StateEach State shall use the payments made under subparagraph (B) only for carrying out projects and programs for the purposes described in subsection (b)(4).  
(D)Encourage use of private funds by StateEach State shall use the payments made under subparagraph (B) to leverage private funds for carrying out projects for the purposes described in subsection (b)(4).  
(e)Limitation on UseAmounts made available under this section may not be used for the purchase of any interest in land.  
(f)Reports to Congress 
(1)In generalBeginning in fiscal year 2010 and continuing for each fiscal year thereafter, the Secretary of the Interior, the Secretary of Agriculture, and each State receiving funds from the Enhancement Fund shall submit a report to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives.  
(2)Required informationReports submitted to the Congress by the Secretary of the Interior, the Secretary of Agriculture, and States under this subsection shall include the following information regarding expenditures during the previous fiscal year: 
(A)A summary of pertinent scientific research and surveys conducted to identify impacts on wildlife, fish, and other natural resources from energy and mineral developments.  
(B)A summary of projects planned and completed to maintain, improve, or enhance wildlife and fish populations and their habitats or other natural resources.  
(C)A list of additional actions that assist, or would assist, in managing, including mitigating either onsite or offsite, or both, the impacts of energy and mineral development on wildlife, fish, and other natural resources.  
(D)A summary of private (non-Federal) funds used to plan, conduct, and complete the plans and programs identified in paragraphs (2)(A) and (2)(B).  
(g)Short titleThis section may be cited as the Federal Energy Natural Resources Enhancement Fund Act of 2008.  
218.Termination of effect of laws prohibiting the spending of appropriated funds for certain purposes 
(a)Outer Continental ShelfAll provisions of existing Federal law prohibiting the spending of appropriated funds to conduct oil and natural gas leasing and preleasing activities, or to issue a lease to any person, for any area of the outer Continental Shelf shall have no force or effect.  
(b)Oil Shale and Tar SandsSection 433 of division F of the Consolidated Appropriations Act, 2008 (121 Stat. 2152), and all other provisions of existing Federal law prohibiting the spending of appropriated funds to issue final commercial leasing regulations or to perform any other function related to section 369 of the Energy Policy Act of 2005 (42 U.S.C. 15927) shall have no force or effect.  
219.Outer Continental Shelf incompatible use 
(a)In generalNo Federal agency may permit construction or operation (or both) of any facility, or designate or maintain a restricted transportation corridor or operating area on the Federal outer Continental Shelf or in State waters, that will be incompatible with, as determined by the Secretary of the Interior, oil and gas or natural gas leasing and substantially full exploration and production of tracts that are geologically prospective for oil or natural gas (or both).  
(b)ExceptionsSubsection (a) shall not apply to any facility, transportation corridor, or operating area the construction, operation, designation, or maintenance of which is or will be— 
(1)located in an area of the outer Continental Shelf that is unavailable for oil and gas or natural gas leasing by operation of Federal law;  
(2)used for a military readiness activity (as defined in section 315(f) of Public Law 107–314 (16 U.S.C. 703 note)); or  
(3)required in the national interest, as determined by the President.  
220.Repurchase of certain leases 
(a)Authority To repurchase and cancel certain leasesThe Secretary of the Interior shall repurchase and cancel any Federal oil and gas, geothermal, coal, oil shale, tar sands, or other mineral lease, whether onshore or offshore, but not including any outer Continental Shelf oil and gas leases that were subject to litigation in the Court of Federal Claims on January 1, 2008, if the Secretary finds that such lease qualifies for repurchase and cancellation under the regulations authorized by this section.  
(b)RegulationsNot later than 365 days after the date of the enactment of this Act, the Secretary shall publish a final regulation stating the conditions under which a lease referred to in subsection (a) would qualify for repurchase and cancellation, and the process to be followed regarding repurchase and cancellation. Such regulation shall include, but not be limited to, the following: 
(1)The Secretary shall repurchase and cancel a lease after written request by the lessee upon a finding by the Secretary that— 
(A)a request by the lessee for a required permit or other approval complied with applicable law, except the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), and terms of the lease, and such permit or other approval was denied;  
(B)a Federal agency failed to act on a request by the lessee for a required permit, other approval, or administrative appeal within a regulatory or statutory timeframe associated with the requested action, whether advisory or mandatory, or if none, within 180 days; or  
(C)a Federal agency attached a condition of approval, without agreement by the lessee, to a required permit or other approval if such condition of approval was not mandated by Federal statute or regulation in effect on the date of lease issuance, or was not specifically allowed under the terms of the lease.  
(2)A lessee shall not be required to exhaust administrative remedies regarding a permit request, administrative appeal, or other required request for approval for the purposes of this section.  
(3)The Secretary shall make a final agency decision on a request by a lessee under this section within 180 days of the request.  
(4)Compensation to a lessee to repurchase and cancel a lease under this section shall be the amount that a lessee would receive in a restitution case for a material breach of contract.  
(5)Compensation shall be in the form of a check or electronic transfer from the Department of the Treasury from funds deposited into miscellaneous receipts under the authority of the same Act that authorized the issuance of the lease being repurchased.  
(6)Failure of the Secretary to make a final agency decision on a request by a lessee under this section within 180 days of the request shall result in a 10 percent increase in the compensation due to the lessee if the lease is ultimately repurchased.  
(c)No PrejudiceThis section shall not be interpreted to prejudice any other rights that the lessee would have in the absence of this section.  
221.Offsite environmental mitigationNotwithstanding any other provision of law, any person conducting activities under the Mineral Leasing Act (30 U.S.C. 181 et seq.), the Geothermal Steam Act (30 U.S.C. 1001 et seq.), the Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.), the Weeks Act (16 U.S.C. 552 et seq.), the General Mining Act of 1872 (30 U.S.C. 22 et seq.), the Materials Act of 1947 (30 U.S.C. 601 et seq.), or the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), may in satisfying any mitigation requirements associated with such activities propose mitigation measures on a site away from the area impacted and the Secretary of the Interior shall accept these proposed measures if the Secretary finds that they generally achieve the purposes for which mitigation measures appertained.  
222.Regulation of onshore surface-disturbing activitiesSection 17(g) of the Mineral Leasing Act (30 U.S.C. 226(g)) is amended to read as follows: 
 
(g)Regulation of Surface-Disturbing Activities 
(1)Regulation of surface-disturbing activitiesThe Secretary of the Interior, or for National Forest lands, the Secretary of Agriculture, shall regulate all surface-disturbing activities conducted pursuant to any lease issued under this Act, and shall determine reclamation and other actions as required in the interest of conservation of surface resources.  
(2)Submission of exploration plan; completion review; compliance review 
(A)Prior to beginning oil and gas exploration activities, a lessee shall submit an exploration plan to the appropriate Secretary under paragraph (1) for review.  
(B)The Secretary shall review the plan for completeness within 10 days of submission.  
(C)In the event the exploration plan is determined to be incomplete, the Secretary shall notify the lessee in writing and specify the items or information needed to complete the exploration plan.  
(D)The Secretary shall have 10 days to review any modified exploration plan submitted by the lessee.  
(E)To be deemed complete, an exploration plan shall include, in the degree of detail to be determined by the Secretary by rule or regulation— 
(i)a drilling plan containing a description of the drilling program;  
(ii)the surface and projected completion zone location;  
(iii)pertinent geologic data;  
(iv)expected hazards, and proposed mitigation measures to address such hazards;  
(v)a schedule of anticipated exploration activities to be undertaken;  
(vi)a description of equipment to be used for such activities;  
(vii)a certification from the lessee stating that the exploration plan complies with all lease, regulatory, and statutory requirements in effect on the date of the issuance of the lease and any regulations promulgated after the date of lease issuance related to the conservation of resources;  
(viii)evidence that the lessee has secured an adequate bond, surety, or other financial arrangement prior to commencement of any surface disturbing activity;  
(ix)a plan that details the complete and timely reclamation of the lease tract; and  
(x)such other relevant information as the Secretary may by regulation require.  
(F)Upon a determination that the exploration plan is complete, the Secretary shall have 30 days from the date the plan is deemed complete to conduct a review of the plan.  
(G)If the Secretary finds the exploration plan is not consistent with all statutory and regulatory requirements described in subparagraph (E)(vii), the Secretary shall notify the lessee with a detailed explanation of such modifications of the exploration plan as are necessary to achieve compliance.  
(H)The lessee shall not take any action under the exploration plan within a 30-day review period, or thereafter until the plan has been modified to achieve compliance as so notified.  
(I)After review by the Secretary provided by this subsection, a lessee may operate pursuant to the plan without further review or approval by the Secretary.  
(3)Plan revisions; conduct of exploration activities 
(A)If a significant revision of an exploration plan under this subsection is submitted to the Secretary, the process to be used for the review of such revision shall be the same as set forth in paragraph (1) of this subsection.  
(B)All exploration activities pursuant to any lease shall be conducted in accordance with an exploration plan that has been submitted to and reviewed by the Secretary or a revision of such plan.  
(4)Submission of development and production plan; completeness review; compliance review 
(A)Prior to beginning oil and gas development and production activities, a lessee shall submit a development and exploration plan to the appropriate Secretary under paragraph (1). Upon submission, such plans shall be subject to a review for completeness.  
(B)The Secretary shall review the plan for completeness within 30 days of submission.  
(C)In the event a development and production plan is determined to be incomplete, the Secretary shall notify the lessee in writing and specify the items or information needed to complete the plan.  
(D)The Secretary shall have 30 days to review for completeness any modified development and production plan submitted by the lessee.  
(E)To be deemed complete, a development and production plan shall include, in the degree of detail to be determined by the Secretary by rule or regulation— 
(i)a drilling plan containing a description of the drilling program;  
(ii)the surface and projected completion zone location;  
(iii)pertinent geologic data;  
(iv)expected hazards, and proposed mitigation measures to address such hazards;  
(v)a statement describing all facilities and operations proposed by the lessee and known by the lessee (whether or not owned or operated by such lessee) that shall be constructed or utilized in the development and production of oil or gas from the leases areas, including the location and site of such facilities and operations, the land, labor, material, and energy requirements associated with such facilities and operations;  
(vi)the general work to be performed;  
(vii)the environmental safeguards to be implemented in connection with the development and production and how such safeguards are to be implemented;  
(viii)all safety standards to be met and how such standards are to be met;  
(ix)an expected rate of development and production and a time schedule for performance;  
(x)a certification from the lessee stating that the development and production plan complies with all lease, regulatory, and statutory requirements in effect on the date of issuance of the lease, and any regulations promulgated after the date of lease issuance related to the conservation of resources;  
(xi)evidence that the lessee has secured an adequate bond, surety, or other financial arrangement prior to commencement of any surface disturbing activity;  
(xii)a plan that details the complete and timely reclamation of the lease tract; and  
(xiii)such other relevant information as the Secretary may by regulation require.  
(F)Upon a determination that the development and production plan is complete, the Secretary shall have 120 days from the date the plan is deemed complete to conduct a review of the plan.  
(G)If the Secretary finds the development and production plan is not consistent with all statutory and regulatory requirements described in subparagraph (E)(x), the Secretary shall notify the lessee with a detailed explanation of such modifications of the development and production plan as are necessary to achieve compliance.  
(H)The lessee shall not take any action under the development and production plan within a 120-day review period, or thereafter until the plan has been modified to achieve compliance as so notified.  
(5)Plan revisions; conduct of development and production activities 
(A)If a significant revision of a development and production plan under this subsection is submitted to the Secretary, the process to be used for the review of such revision shall be the same as set forth in paragraph (4) of this subsection.  
(B)All development and production activities pursuant to any lease shall be conducted in accordance with a development and production plan that has been submitted to and reviewed by the Secretary or a revision of such plan.  
(6)Cancellation of lease on failure to submit plan or comply with approved planWhenever the owner of any lease fails to submit a plan in accordance with regulations issued under this section, or fails to comply with a plan, the lease may be canceled in accordance with section 31. Cancellation of a lease under this paragraph because of failure to comply with a plan, including required modifications or revisions, shall not entitle a lessee to any compensation. .  
223.Renaming of Minerals Management ServiceThe bureau known as the Minerals Management Service in the Department of the Interior shall be known as the National Ocean Resources and Royalty Service.  
224.Authority to use decommissioned offshore oil and gas platforms and other facilities for artificial reef, scientific research, or other uses 
(a)Short titleThis section may be cited as the Rigs to Reefs Act of 2008.  
(b)In generalThe Outer Continental Shelf Lands Act (43 U.S.C. 1301 et seq.) is amended by inserting after section 9 the following: 
 
10.Use of decommissioned offshore oil and gas platforms and other facilities for artificial reef, scientific research, or other uses 
(a)In GeneralThe Secretary shall issue regulations under which the Secretary may authorize use of an offshore oil and gas platform or other facility that is decommissioned from service for oil and gas purposes for an artificial reef, scientific research, or any other use authorized under section 8(p) or any other applicable Federal law.  
(b)Transfer RequirementsThe Secretary shall not allow the transfer under this section of a decommissioned offshore oil and gas platform or other facility to another person unless the Secretary is satisfied that the transferee is sufficiently bonded, endowed, or otherwise financially able to fulfill its obligations, including but not limited to— 
(1)ongoing maintenance of the platform or other facility;  
(2)any liability obligations that might arise;  
(3)removal of the platform or other facility if determined necessary by the Secretary; and  
(4)any other requirements and obligations that the Secretary may deem appropriate by regulation.  
(c)Plugging and abandonmentThe Secretary shall ensure that plugging and abandonment of wells of a decommissioned offshore oil and gas platform is accomplished at an appropriate time.  
(d)Potential To petition To opt-out of regulationsAn Adjacent State acting through a resolution of its legislature, with concurrence of its Governor, may preliminarily petition to opt-out of the application of regulations promulgated under this section to platforms and other facilities located in the area of its Adjacent Zone within 12 miles of the coastline. Upon receipt of the preliminary petition, the Secretary shall complete an environmental assessment that documents the anticipated environmental effects of approving the petition. The Secretary shall provide the environmental assessment to the State, which then has the choice of no action or confirming its petition by further action of its legislature, with the concurrence of its Governor. The Secretary may except such area from the application of such regulations, and shall approve any confirmed petition.  
(e)Limitation on liabilityA person that had used an offshore oil and gas platform or other facility for oil and gas purposes and that no longer has any ownership or control of the platform or other facility shall not be liable under Federal law for any costs or damages arising from such platform or other facility after the date the platform or other facility is used for any purpose under subsection (a), unless such costs or damages arise from— 
(1)use of the platform or other facility by the person for development or production of oil or gas; or  
(2)another act or omission of the person.  
(f)Other Leasing and Use Not AffectedThis section, and the use of any offshore oil and gas platform or other facility for any purpose under subsection (a), shall not affect— 
(1)the authority of the Secretary to lease any area under this Act; or  
(2)any activity otherwise authorized under this Act. .  
(c)Deadline for RegulationsThe Secretary of the Interior shall issue regulations under subsection (b) by not later than 180 days after the date of the enactment of this Act.  
(d)Study and Report on Effects of Removal of PlatformsNot later than one year after the date of enactment of this Act, the Secretary of the Interior, in consultation with other Federal agencies as the Secretary deems advisable, shall study and report to the Congress regarding how the removal of offshore oil and gas platforms and other facilities from the outer Continental Shelf would affect existing fish stocks and coral populations.  
225.Mining and petroleum schools 
(a)Energy and mineral schools reinvestment act fund 
(1)Energy and mineral schools reinvestment act fundThere is established in the Treasury a separate account to be known as the Energy and Mineral Schools Reinvestment Act Fund (in this section referred to as the EMSRA Fund).  
(2)FundingThe Secretary of the Treasury shall deposit in the EMSRA Fund— 
(A)such sums as are provided by sections 9(b)(5)(A)(iv) and 9(b)(5)(B)(iv) of the Outer Continental Shelf Lands Act, as amended by this Act;  
(B) 
(i)during the period of October 1, 2008, through September 30, 2018, one percent of all sums paid into the Treasury under section 35 of the Mineral Leasing Act (30 U.S.C. 191); and  
(ii)beginning October 1, 2018, and thereafter, 2.5 percent of all sums paid into the Treasury under section 35 of the Mineral Leasing Act (30 U.S.C. 191);  
(C) 
(i)during the period of October 1, 2008, through September 30, 2018, one percent of all sums paid into the Treasury from receipts derived from bonus bids, royalties, rentals, and other receipts from other mineral and energy leasing, rights, easements, and other permissions to operate on public lands; and  
(ii)beginning October 1, 2018, and thereafter, 2.5 percent of all sums paid into the Treasury from receipts derived from bonus bids, royalties, rentals, and other receipts from other mineral and energy leasing, rights, easements, and other permissions to operate on public lands;  
(D)donations received under paragraph (4);  
(E)amounts referred to in section 2325 of the Revised Statutes; and  
(F)such sums as are provided by subsection (u) of section 8 of the Outer Continental Shelf Lands Act and section 235 of the State Enhanced Authority for Coastal and Ocean Resources Act of 2008.  
(3)InvestmentsThe Secretary of the Treasury shall invest the amounts deposited under paragraph (2), and all accrued interest on the amounts deposited under paragraph (2), only in interest bearing obligations of the United States or in obligations guaranteed as to both principal and interest by the United States.  
(4)DonationsThe Secretary of the Interior may solicit and accept donations of funds for deposit into the EMSRA Fund. Donors may designate which activities under this section that will be funded by their donation, and the allocation of funds to each.  
(5)Payment to the Secretary of the Interior 
(A)In generalBeginning with fiscal year 2009, and in each fiscal year thereafter, the amounts deposited into the EMSRA Fund, shall be available, without further appropriation and without fiscal year limitations, to the Secretary of the Interior for use to carry out the Energy and Minerals Schools Reinvestment Act, as amended by subsection (b).  
(B)Withdrawals and transfer of fundsThe Secretary of the Treasury shall withdraw such amounts from the EMSRA Fund as were deposited in the previous fiscal year, together with interest thereon, and transfer such amounts to the Secretary of the Interior to be used, at the discretion of the Secretary of the Interior to carry out the Energy and Mineral Schools Reinvestment Act.  
(b)Maintenance and restoration of existing and historic petroleum and mining engineering programsPublic Law 98–409 (30 U.S.C. 1221 et seq.) is amended to read as follows: 
 
1.Short titleThis Act may be cited as the Energy and Mineral Schools Reinvestment Act.  
2.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Sec. 3. Policies. 
Sec. 4. Energy engineering. 
Sec. 5. Mining engineering. 
Sec. 6. Applied geology and applied geophysics schools. 
Sec. 7. Physical science, engineering and technology scholarship program. 
Sec. 8. Career technical education. 
Sec. 9. Administration. 
Sec. 10. Applications for funding and duties of receiving schools and individuals. 
Sec. 11. Advisory Committee. 
Sec. 12. Program scholarships & fellowships. 
Sec. 13. Annual funding. 
Sec. 14. Studies.   
3.PoliciesIt is the policy of the United States to— 
(1)maintain the human capital needed to preserve and foster the economic, energy, and mineral resources security of the United States. The chemical, petroleum and mining engineering programs and the applied geology and geophysics programs at schools, universities, and institutions that produce the human capital are national assets and will be assisted with Federal funds to ensure their continued good health and existence;  
(2)develop the Nation’s energy and mineral resources in a fashion that fosters community-based economic and environmental sustainability, sound environmental protection, productive secondary use of the involved lands, and ensures effective, efficient and economically-sound reclamation that supports sustainable communities. In order to achieve these goals it is the policy of the United States to support continuing research into the scientific and engineering fundamentals of energy and mineral resource extraction, paying heed to all matters of operational safety and efficiency;  
(3)support the Nation’s petroleum and mining schools in conducting continuing research into the optimization of the extraction and reclamation operations by encouraging the integration of public policy, law, economics, environmental management and engineering into activities that foster sustainable energy and mineral development; and  
(4)establish research priorities and educational policies that will enhance the principles of domestic free enterprise, protect America’s competitive edge, and promote the ability of the U.S. industrial economy to compete effectively in the world marketplace of the 21st century for the benefit of all of the citizens of the Nation.  
4.Energy engineering 
(a)Recognized energy schoolsRecognized Energy Schools are those schools, universities, or educational institutions that have programs that meet the specific program criteria for chemical engineering, petroleum engineering or natural gas engineering and that are accredited on the date of enactment of by ABET, Inc., of Baltimore, Maryland, and that are actively pursuing research and development programs that meet the objectives of subsection (d).  
(b)New Energy Schools, 2+2 Degree Programs, Minority Serving Institutions 
(1)A school, university, or educational institution that seeks to establish a energy school shall be treated as a recognized school for purposes of this Act if it establishes a chemical, petroleum or natural gas engineering program that meets the specific program criteria and receives accredited as such by ABET, Inc., and agrees to the conditions of subsection (c).  
(2)Any partnership between a recognized energy school as defined in subsection (a) and a academic program at another institution at which the successful completion of an associate’s degree in engineering that will allow the student to continue to complete a bachelor’s degree in Chemical, Petroleum Engineering or Natural Gas Engineering shall be treated as a recognized school for the purposes of receiving funds under this Act. The program receiving funding shall be the recognized petroleum school, which shall distribute the funding in a manner agreed to by the partnership and approved by the Secretary.  
(3)A minority serving institution that establishes a program in petroleum engineering or that participates in a partnership described in subsection (b)(2) shall in addition to the R&D funding made available under this Act be eligible to receive by authorized transfer, appropriate federally owned equipment that will support the development of such programs.  
(4)The Secretary shall authorize the stationing of appropriate Departmental personnel at all newly established institutions to serve as advisors, mentors and adjunct faculty for a period of not more than 5 years.  
(5)The Secretary shall provide to faculty and students in newly established minority serving programs substantial opportunity to participate in collaborative research projects that are directly related to the Departmental missions, allow faculty and students in these programs to participate available Federal training activities as Departmental employees; and provide funding for paid internships in agency facilities for students in these programs. When Departmental funding is sufficient, all such participation in training shall be at no cost to the institutions or the participants.  
(c)Requirements To be met for R&D funding for participating schoolsEach school, university, or institution receiving funds under this section shall— 
(1)agree to maintain programs to train undergraduate and graduate petroleum engineers for 10 years after the date of the last receipt of funds under this section;  
(2)take the steps described in its application for funding to increase the number of undergraduate and graduate students enrolled in and completing the program of study; and  
(3)carry out research, investigations, demonstrations, and experiments in a manner that will enhance undergraduate and graduate education in petroleum engineering.  
(d)Research and Development Objectives 
(1)The schools receiving funding under this section shall use such funds to conduct research in chemical engineering, petroleum engineering, natural gas engineering, drilling or production engineering, reservoir management, and formation evaluation as applied to hydrocarbon systems science as defined in section 5005 of Public Law 110–69, the America COMPETES Act of 2007, while providing educational opportunities for students, paying particular emphasis on undergraduate education.  
(2)The research funded by this Act may include, but is not limited to the following: 
(A)Developing improvements in drilling engineering and technology for both offshore and onshore activities that will enhance the safety, cost effectiveness, and environmental soundness of drilling and well completion operations.  
(B)Studying reservoir characterization, modeling and engineering to improve recovery in aging fields with the goal of maximizing recovery while accommodating economic and operational constraints.  
(C)Developing new production system technology for low permeability formations and the applying new technology to improve the performance of fields in such formations.  
(D)Developing energy efficient lift systems and improving fluid flow and separation systems.  
(E)Expanding carbon capture and sequestration research, conducting field demonstrations on an operational scale and examining the utilization of carbon dioxide and other greenhouse gases to enhance the recovery at aging fields.  
(F)Developing methodologies and technologies for the commercial and environmentally sound production of methane hydrates, oil shale and other non-conventional petroleum resources.  
(G)Developing applied strategies and technology that minimize the surface expression of drilling and production activities that minimize environmental impact of the immediate resource development.  
(3)To the extent that the research programs goals listed in subsection (b) overlap with the research goals of section 6(d), funding under this Act is appropriate. Petroleum engineering and petroleum geology and geophysics programs at a single institution are encouraged to develop joint proposals for funding under this Act.  
(4)As a general rule, research funded under this section shall be related to the immediate production of oil and natural gas resources, the immediate on-site processing of produced resources and their placement into the distribution systems.  
(e)Petroleum and Natural Gas Technology Programs 
(1)Where appropriate, the Secretary may make funds available to programs in engineering technology that award either associate or baccalaureate degrees in engineering technology, provided that such programs provide training and produce outcomes that qualify graduates for employment in the petroleum industry.  
(2)The Secretary shall base the availability of such funds on the presence of an approved program in engineering technology or industrial technology that is focused on technology and its use in energy, natural gas and petroleum production, processing and related maintenance, operational safety.  
(3)Programs that are focused on federally-approved energy infrastructure protection and security, granting either an associate’s degree or a baccalaureate degree shall be eligible for funding.  
(4)Funds made available as grants by the Secretary shall be for three-year increments to support these programs for a period not to exceed 12 years, but all Federal funds must be matched with State and or industry funds at a rate of twice that of the amount granted by the Secretary. Funding may be used to acquire and maintain equipment used for classroom and laboratory training purposes, except that any underground training facilities shall be subject to the provision of section 10(f).  
(5)In the absence of a nationally recognized accreditation or certification processes for petroleum-related engineering technology programs, the Secretary shall request the committee created by section 11 to examine requesting programs and the outcomes of the programs to determine if it is appropriate to provide funding to the programs.  
5.Mining engineering 
(a)Recognized mining schools definedRecognized mining schools are those schools, universities, or educational institutions that meet the specific program criteria for mining or mineral engineering and that are accredited on the date of enactment of by ABET, Inc., of Baltimore, Maryland.  
(b)New Mining Schools, 2+2 Degree Programs, Minority Serving Institutions 
(1)A school, university, or educational institution that seeks to establish a mining or mineral engineering program shall be treated as a recognized mining school for purposes of this Act if it establishes a mining or mineral engineering program that meets the specific program criteria and is accredited as such by ABET, Inc., and agrees to the conditions of subsection (c).  
(2)Any partnership between a recognized mining school and an academic program at another institution at which the successful completion of an associate’s degree in engineering that will allow the student to continue to complete a Bachelor’s degree in Mining or Mineral Engineering shall be treated as a recognized mining school for the purposes of this Act. The program receiving funding shall be the recognized mining school, which shall distribute the funding in a manner agreed to by the partnership and approved by the Secretary.  
(3)A minority serving institution that establishes a program in Mining or Mineral Engineering or that participates in a partnership described in subsection (b)(2) shall in addition to the R&D funding made available under this Act be eligible to receive by authorized transfer, appropriate federally owned equipment that will support the development of such programs.  
(4)The Secretary shall authorize the stationing of appropriate Departmental personnel at all newly established institutions to serve as advisors, mentors and adjunct faculty for a period of not more than 5 years.  
(5)The Secretary shall provide to faculty and students in newly established minority serving programs substantial opportunity to participate in collaborative research projects that are directly related to the Departmental missions, allow faculty and students in these programs to participate available Federal training activities as Departmental employees; and provide funding for paid internships in agency facilities for students in these programs. When Departmental funding is sufficient, all such participation in training shall be at no cost to the institutions or the participants.  
(c)Requirements To be met for R&D funding for participating schoolsEach school, university, or institution receiving funds under this section shall— 
(1)agree to maintain programs to train undergraduate and graduate mining and mineral engineers for 10 years after the date of the last receipt of funds under this section;  
(2)take steps described in its application for funding to increase the number of undergraduate and graduate students enrolled in and completing the programs of study;  
(3)take steps to increase the Nation’s future mining and mineral engineering professorial corps by maintaining and encouraging participation of United States citizens in PhD programs; and  
(4)carry out research, investigations, demonstrations, and experiments in a manner that will enhance undergraduate and graduate education in mining, and mineral engineering.  
(d)Research and Development Goals 
(1)The schools receiving are to use funding under this section to conduct research in the production of conventional and non-conventional solid-mineral fuel resources, metallic and non-metallic mineral resources, including industrial mineral resources, and the production of stone, sand, and gravel.  
(2)Research funded by this Act related to production shall include but not be limited to— 
(A)improving mining and mineral extraction methods, mine equipment automation, materials handling, and mine production technology and systems;  
(B)improving technology directly related to miners safety, and the prevention of mining injury and mining-related diseases;  
(C)improving mine ventilation and simulation;  
(D)fundamental and applied rock mechanics, including catastrophic failure detection and prevention and the stability of surface and underground excavations for both mining and post-mining purposes;  
(E)research into the basic science and engineering of deep mines, petroleum reserves, and deep engineered underground structures;  
(F)scale effects in terms of size and time, as it is related to open-pit mining, including estimating rock mass strength of large slopes and transitioning from open pit to underground mining methods;  
(G)explosives engineering improvement, rock cutting and fragmentation analysis and optimization of rock breakage processes;  
(H)improving environmental management and reclamation technology, and reclamation practices for active operations;  
(I)the development of re-mining systems and technologies to facilitate reclamation that fosters the ultimate recovery of resources and the utilization of mined materials that are not currently used in the materials manufacturing process;  
(J)development or improvement of mine production and processing designs and methods to minimize energy and water consumption, develop use of alternative energy sources, and minimization of surface impacts;  
(K)the engineering economics evaluation of mineral resource production, including issues relating to sustainable development, foreign competition for resources, supply and demand for resources, resource depletion, and sustaining supplies of critical and strategic resources;  
(L)fundamental and applied research on mineral processing, including comminution, flotation, hydrometallurgy, pyrometallurgy, and biological influences on processing and extracting minerals;  
(M)solid-liquid separation in mineral beneficiation, such as dewatering of the concentrates and recycling of washing water in a concentrator; and  
(N)development of environment-oriented waste water treatment technology applied in mining industry to minimize the impact of the acid mine drainage and the tailing water on the surrounding environments.  
(3)As a general rule, research funded under this section shall be related to the immediate production of mineral and earth material resources, the immediate crushing, milling, processing, beneficiation, smelting, or refining of the resources and shall not include primary fabrication or manufacturing. Downstream research is not appropriately funded under this section. Proposals fostering and providing the scientific and engineering basis for sustainable development are appropriately funded under this section.  
(4)Research recommendations made by the National Academy prior to the date of enactment shall be properly funded under this section if the Secretary, as advised by the Committee established by section 11, finds that recommended research continues to have merit.  
(e)Mining Engineering Technology Programs 
(1)Where appropriate, the Secretary may make funds available to programs in engineering technology that award either associate and baccalaureate degrees in engineering technology, provided that such programs provide training and produce outcomes that qualify graduates for employment in the mining industry in positions in mineral production, mining facilities construction, mineral preparation, mining equipment maintenance or sales, maintenance of environmental controls and other positions that assist mining engineers.  
(2)The funds may be made available as grants by the Secretary in not more than three-year increments to support these programs for a period not to exceed 12 years, but all Federal funds must be matched with State and or industry funds at a rate of twice that of the amount granted by the Secretary. Funding may be used to acquire and maintain equipment used for classroom and practical training purposes; except that any underground training facilities shall be subject to the provision of section 10(f).  
(3)In the absence of a nationally recognized accreditation program for mining engineering technology, the Secretary shall request the committee created by section 11 to examine the program and the outcomes of the programs to determine if it is appropriate to provide funding to the program.  
6.Applied geology and applied geophysics schools 
(a)Recognized applied geology and geophysics programs 
(1)For purposes of receiving funds under this Act, recognized applied geology and geophysics schools are those schools that have as of the date of this Act programs of undergraduate and graduate education and research in— 
(A)geological engineering that is accredited on the date of enactment of this Act by ABET, Inc., of Baltimore, Maryland, and which is focused on petroleum or natural gas production, the production of mineral resources, and the development of permanent underground workings as demonstrated by the curriculum and the expertise of the existing faculty; and  
(B)geophysical engineering that is accredited on the date of enactment by ABET, Inc., of Baltimore, Maryland, and which is focused on the discovery and development of oil, gas, mineral deposits or assisting in the placement of large engineered structures as demonstrated by the curriculum and the expertise of the existing faculty.  
(2)Recognized applied geology and geophysics programs shall also be those that the Secretary determines to be acceptable under subsection (b)(2) and section 11(d) and that have undergraduate and graduate programs of research and education in— 
(A)the geology and geophysics of conventional or non-conventional petroleum deposits;  
(B)the geology and geophysics of the development of all forms of geothermal energy; and  
(C)the geology and geophysics of exploration for mineral resources, including coal and like substances, metallic and non-metallic mineral resources, including industrial minerals, and stone, sand, and gravel.  
(b)Applied Geology and Geophysics Program Criteria 
(1)Programs listed in subsection (a) with the focus and the nationally recognized accreditation through ABET, Inc., of Baltimore, Maryland, shall be deemed as recognized programs, provided that the program focus is similar to that found in subsection (a)(1).  
(2)In the absence of a nationally recognized accreditation program for the applied geology and geophysics programs listed in this section, the Secretary shall request the committee created by section 11 to examine the program and the outcomes of the programs to determine if it is appropriate to provide funding to the program.  
(c)Requirements To be met for R&D funding for participating schools 
(1)Each school, university, or institution receiving funds under this section shall— 
(A)agree to maintain programs to train undergraduate and graduate students for not less than 10 years after the date of the last receipt of funds under this section;  
(B)take steps described in its application for funding to increase the number of undergraduate and graduate students enrolled in and completing the programs of study;  
(C)increase the Nation’s future professorial corps through maintaining existing Ph.D. programs that place particular emphasis on the training of United States citizens; and  
(D)carry out research, investigations, demonstrations, and experiments in a manner that will enhance undergraduate and graduate education in their respective programs areas.  
(2)As a general rule, research funded under this section shall be related to the exploration for and the production of deposits of conventional and unconventional oil and natural gas, coal and like substances, geothermal systems, metallic and non-metallic minerals, industrial minerals and stone sand and gravel. Research into the immediate on-site processing of produced resources and their placement into the distribution systems is appropriate under this section. Research directly related to the formation and distribution of mineral deposits in space and time, and research on the availability of critical and strategic minerals to the Nations industrial economy is appropriately funded under this section. Research of the downstream usage of mined materials is not appropriately funded under this Act.  
(d)Research and Development Goals for Applied Geology and Geophysics Programs 
(1)Research funded by this Act related to geological engineering may include, but is not limited to— 
(A)development of numerical geomechanics models for rock fracture, fragmentation, material flow, surface and underground structure stability including computer infrastructure for large computational models;  
(B)analysis of coupled geological processes, including mechanical, hydrological, chemical, thermal, time-dependent processes, and in particular, those applicable to nuclear waste disposal, deep underground excavations, and surface weathering;  
(C)development of improved rock support systems including, but not limited to methods such as bolts, shotcrete, and epoxy systems, improved modeling methods to predict the interaction of rock and rock support methods;  
(D)modeling the effects of seismicity on surface and subsurface earth structures, including earthquake prediction to those structures;  
(E)modeling and analyzing mining and constructibility issues in surface and underground operations in weak rock;  
(F)development of monitoring equipment for surface and underground structure stability;  
(G)integration of modeling, sampling, analysis, and interpretation methods to combine geo-related parameters for integrated system response to resource development, reclamation and environmental management;  
(H)development of improved geochemical sensing systems/equipment and integration/understanding of complex geochemical environments for exploration, production, and reclamation; and  
(I)improved remote sensing technology and interpretation for exploration, production, and reclamation of a site, including detection and monitoring of subsidence, earth stresses, ground stability related to resource development.  
(2)Research funded by this Act related to geophysical engineering may include but is not limited to— 
(A)development of or improvement of three dimensional and time-dependent numerical models of geophysical methods for earth models related to energy and mineral resources;  
(B)development of new sensor technologies for aerial, surface, subsurface, borehole, and machine deployment for improved resolution with depth and time and improved discrimination of physical and chemical properties of the rock mass and dimensions of the target of interest during the exploration, development, production or reclamation phases of a site;  
(C)development of smart sensor networks for improved resolution with depth or time (or both) of physical and chemical properties of energy and mineral resources during the exploration, development, production, and reclamation phases of a site;  
(D)development of integrated interpretation methods and data fusion methods for geophysical, geological, and ancillary data during the exploration, development, production, and reclamation phases;  
(E)creation of publicly available databases of geophysical datasets, interpretations, modeling codes that are not in violation of prior confidentiality agreements;  
(F)development of geosensing technologies to aid in production, equipment automation, and smart systems;  
(G)developing the next generation of geophysical sensors for detecting the geophysical attributes of mineral deposits masked by vegetation and/or hidden under cover of unconsolidated materials; and  
(H)development of systems to detect underground mine voids left by past mining in aid of enhancing public health and safety and protection of infrastructure including roads, buildings, power lines and pipelines.  
(3)Research funded by this Act related to petroleum geology and geophysics may include but is not limited to— 
(A)developing refined techniques or designing innovative tools to identify and delineate economic accumulations of conventional and non-conventional oil and gas resources;  
(B)developing geological and geophysical diagnostic methodologies or tools for characterizing and modeling conventional and non-conventional oil and gas bearing rocks, reservoirs and source beds;  
(C)studying conventional and non-conventional oil and gas economics to sustain domestic oil and gas resource exploration and production;  
(D)developing new methodologies, technologies, or strategies, including rock-fluid interaction studies, to improve the recovery of known conventional and unconventional oil and gas resources from established fields; and  
(E)studying procedures to extract conventional and non-conventional oil and gas resources that reduce the environmental impact of these activities.  
(4)Research funded by this Act related to the production of geothermal energy should reflect the near and long-term needs of finding, bringing online, and sustaining geothermal energy sources, including, but not restricted to the following: 
(A)Identifying and characterizing geothermal energy resources, especially those that are hidden, and the development and refinement of technologies and approaches to increase the success rate in finding these resources.  
(B)Engineering, maintaining, and sustaining a geothermal resource through multidisciplinary, applied studies in engineering, geology, and geophysics, including fluid flow in the subsurface, reservoir characterization and engineering.  
(C)Extraction of economic minerals from geothermal fluid streams.  
(5)Research funded by this Act into the geology and geophysics of exploration for mineral deposits, including coal and like substances, metallic and non-metallic mineral resources to include industrial minerals, and stone, sand, and gravel may include— 
(A)improving the estimates of the United States coal resource endowment, assessing the extent of the Nation’s coal recoverable reserves and assessing the quality of recoverable reserves, regardless of ownership;  
(B)enhancing the understanding of mineability and recoverability of coal resources due to technical constraints, such as mining methods, coal processing technologies, intended use, environmental considerations, and geology, and due to economic, policy, and legal constraints;  
(C)regional and local geologic, geochemical, and geophysical characterization of the United States mineral resource endowments, including the development of new techniques for assessing the mineral resource potential;  
(D)construction and testing of hypotheses and models for the formation and global distribution of important classes of mineral resource in space and time;  
(E)development of improved methodology and technology for exploration and discovery of concealed or deep mineral resources, including the detection of geochemical and geophysical attributes of mineral deposits that have little or no surface expression and are obscured by overlying barren rock materials, water, and vegetation; and  
(F)research analyzing the potential global availability of mineral resources needed by the United States’ industrial economy to compete in the world marketplace, including but not limited to the physical and engineering factors, the economic and market factors, and the political and legal factors that will affect mineral resource availability.  
7.Physical science, engineering and technology scholarship program 
(a)Interior Workforce Enhancement 
(1)The Secretary shall provide financial assistance for education in physical sciences, engineering, and engineering or industrial technology and disciplines that, as determined by the Secretary, are critical to the functions of the Department of the Interior and are needed in the Department of the Interior workforce.  
(2)The Secretary of the Interior may award a scholarship in accordance with this section to a person who— 
(A)is a citizen or a national of the United States;  
(B)is pursuing an undergraduate or advanced degree in a critical skill or discipline described in paragraph (1) at an institution of higher education; and  
(C)enters into a service agreement with the Secretary of the Interior as described in this section.  
(3)The amount of the financial assistance provided under a scholarship awarded to a person under this subsection shall be the amount determined by the Secretary of the Interior as being necessary to pay all educational expenses incurred by that person, including tuition, fees, cost of books, laboratory expenses, and expenses of room and board. The expenses paid, however, shall be limited to those educational expenses normally incurred by students at the institution of higher education involved.  
(b)Minority Workforce Enhancement 
(1)The Secretary shall award scholarships in accordance with this section to persons who— 
(A)are enrolled in a Minority Serving Higher Education Institutions;  
(B)are citizens or nationals of the United States;  
(C)are pursuing an undergraduate or advanced degree in agriculture, engineering, engineering or industrial technology, or physical sciences, or other discipline that is found by the Secretary to be critical to the functions of the Department of the Interior and are needed in the Department of the Interior workforce; and  
(D)enter into a service agreement with the Secretary of the Interior as described in this section.  
(2)The amount of the financial assistance provided under a scholarship awarded to a person under this subsection shall be the amount determined by the Secretary of the Interior as being necessary to pay all educational expenses incurred by that person, including tuition, fees, cost of books, laboratory expenses, and expenses of room and board. The expenses paid, however, shall be limited to those educational expenses normally incurred by students at the institution of higher education involved.  
(c)Education Partnerships with Minority Serving Higher Education Institutions 
(1)The Secretary shall require the director of each Bureau and Office, to foster the participation of Minority Serving Higher Education Institutions in any regulatory activity, land management activity, science activity, engineering or industrial technology activity, or engineering activity carried out by the Department of the Interior.  
(2)The Secretary shall support activities at Minority Serving Higher Education Institutions by— 
(A)funding faculty and students in these institutions in collaborative research projects that are directly related to the Departmental or Bureau missions;  
(B)allowing equipment transfer to Minority Serving Higher Education Institutions as a part of a collaborative research program directly related to a Departmental or Bureau mission;  
(C)allowing faculty and students at these Minority Serving Higher Education Institutions to participate Departmental and Bureau training activities at no charge;  
(D)funding paid internships in Departmental and Bureau facilities for students at Minority Serving Higher Education Institutions; and  
(E)assigning Departmental and Bureau personnel to positions located at Minority Serving Higher Educational Institutions to serve as mentors to students interested in a science, technology or engineering disciplines related to the mission of the Department or the Bureaus.  
(d)Uniform Service Agreement for Recipients of Assistance 
(1)To receive financial assistance under subsection (a) or (b)— 
(A)in the case of an employee of the Department of the Interior, the employee shall enter into a written agreement to continue in the employment of the department for the period of obligated service determined under paragraph (2); and  
(B)in the case of a person not an employee of the Department of the Interior, the person shall enter into a written agreement to accept and continue employment in the Department of the Interior for the period of obligated service determined under paragraph (2).  
(2)For the purposes of this section, the period of obligated service for a recipient of a scholarship under this section shall be the period determined by the Secretary of the Interior as being appropriate to obtain adequate service in exchange for the financial assistance provided under the scholarship. In no event may the period of service required of a recipient be less than the total period of pursuit of a degree that is covered by the scholarship. The period of obligated service is in addition to any other period for which the recipient is obligated to serve in the civil service of the United States.  
(3)An agreement entered into under this subsection by a person pursuing an academic degree shall include any terms and conditions that the Secretary of the Interior determines necessary to protect the interests of the United States or otherwise appropriate for carrying out this section.  
(e)Refund for Period of Unserved Obligated Service 
(1)A person who voluntarily terminates service before the end of the period of obligated service required under an agreement entered into under subsection (d)(2) shall refund to the United States an amount determined by the Secretary of the Interior as being appropriate to obtain adequate service in exchange for financial assistance.  
(2)An obligation to reimburse the United States imposed under paragraph (1) is for all purposes a debt owed to the United States.  
(3)The Secretary of the Interior may waive, in whole or in part, a refund required under paragraph (1) if the Secretary determines that recovery would be against equity and good conscience or would be contrary to the best interests of the United States.  
(4)A discharge in bankruptcy under title 11, United States Code, that is entered less than five years after the termination of an agreement under this section does not discharge the person signing such agreement from a debt arising under such agreement or under this subsection.  
(f)Relationship to Other ProgramsThe Secretary of the Interior shall coordinate the provision of financial assistance under the authority of this section with the provision of financial assistance under the authorities provided in this Act in order to maximize the benefits derived by the Department of the Interior from the exercise of all such authorities.  
(g)Annual reportNot later than September 30 of each year, the Secretary of the Interior shall submit to the Congress a report on the status of the assistance program carried out under this section. The report shall describe the programs within the Department designed to recruit and retain a workforce on a short-term basis and on a long-term basis.  
(h)DefinitionsAs used in this section: 
(1)The term Minority Serving Higher Education Institutions means a Hispanic-serving institution, historically Black college or university, Alaska Native-serving institution, tribal college or university, or insular area school.  
(2)The term Hispanic-serving institution has the meaning given the term in section 502(a) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a)).  
(3)The term historically Black college or university has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061).  
(4)The term tribal college or university has the meaning given the term Tribal College or University in section 316(b)(3) of the Higher Education Act of 1965 (20 U.S.C. 1059c).  
(5)The term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).  
(6)The term Alaska Native-serving institution has the meaning given the term in section 317 of the Higher Education Act of 1965 (20 U.S.C. 1059d).  
(7)The term insular area school means an academic institution or university in American Samoa, Guam, The Northern Mariana Islands, Puerto Rico, and the Virgin Islands, or any other territory or possession of the United States.  
8.Career technical education 
(a)PolicyIt is the policy of the United States that programs that train skilled workers and tradesman receive appropriate funding to ensure a steady supply of these workers for the Nation’s mines, oil fields, and factories, fisheries and farms. In recognition that skilled workers are integral to the Nation’s economy, it is the purpose of this Act to foster stronger links between post secondary education and the training of skilled workers and tradesman. In furtherance of this purpose, funds authorized by this Act may be granted to colleges, universities, community colleges, tribal colleges and universities, technical institutes, apprenticeship programs, and secondary schools to implement this section.  
(b)Community College Career Technical College Funding 
(1)A Community or Tribal College may receive funding under this section if it submits an application that demonstrates the presence of a State-approved program in engineering technology or industrial technology that— 
(A)is focused on the application of technology to energy and mineral production; mineral processing and beneficiation or metals refining; maintenance related to energy and mineral resource production activities and operational safety; energy an mineral production infrastructure protection and security; and industrial process operations; and  
(B)grants a certificate in one of the subjects listed in subsection (b)(1)(A).  
(2)A Community or Tribal College may receive funding under this section if it submits an application that demonstrates that it cooperatively offers training to individuals seeking to complete programs described in subsection (c) or (d) and provides college level credit for the successful completion of the training.  
(3)The funds may be made available as grants by the Secretary in not more than three-year increments to support these programs for a period not to exceed 12 years, but all Federal funds must be matched with State and or industry funds at a rate of twice that of the amount granted by the Secretary.  
(4)Federal funding may be used to acquire and maintain equipment used for classroom and laboratory training purposes, except that any underground training facilities shall be subject to the provision of section 10(f).  
(c)Secondary School Career Technical Education Funding 
(1)A secondary school with the presence of a program, including a secondary school vocational education program or career academy, that provides training for individuals seeking to enter the petroleum, coal mining, or mineral mining industries may apply for funding under this section.  
(2)Secondary schools may apply for funding if they maintain a State-approved program of career technical education offered cooperatively with a community college in one of the industrial sectors of— 
(A)agriculture, forestry, or fisheries;  
(B)utilities, particularly power transmission and pipelines operations;  
(C)maintenance and maintenance logistics;  
(D)construction;  
(E)manufacturing;  
(F)mining, surveying, and well drilling; or  
(G)transportation and warehousing.  
(3)Secondary schools seeking funds to support the operation of a program may initially only use those funds for enhancing the instructional skills of teachers through additional training and resources as will permit such teachers to enhance their skills.  
(4)After the teachers at existing programs have achieved enhanced skills and meet an appropriate standard, as agreed to by local authorities in consultation with the Secretary, the funds be used to purchase classroom and laboratory equipment.  
(5)Secondary schools seeking funds to support the development of a new program shall use the funds to support the purchase of classroom and laboratory equipment and to supplement teacher salaries to encourage the hiring of highly qualified teachers.  
(d)Skilled Trades Training ProgramsJointly sponsored apprenticeship and training programs that are authorized by Federal law and that offer community college credit for the successful completion of coursework may apply for funding under this section, provided that the training offered in one of the sectors listed in subsection (b)(1)(A) or (c).  
(e)Application for fundingAn application for funds under this section must show evidence of an institutional commitment for career technical education and provide evidence that the school or institution has received or will receive industry cooperation in the form of equipment, employee time, or donations of funds to support the activities that are within the scope of this section.  
(f)Use of Career Technical Education Funding 
(1)Schools or institutions receiving funds under this section must agree to maintain the programs for which the funding is sought for a period of 10 years beginning on the date the school or institution receives such funds, unless the Secretary finds that a shorter period of time is appropriate for the local labor market or is required by State authorities.  
(2)Schools or institutions receiving funds under this section may combine these funds with State funds, and other Federal funds where allowed by law, to carry out programs described in this section. However the use of the funds received under this section must be reported to the Secretary not less than annually or more frequently should the Secretary determine such reporting to be appropriate.  
9.Administration 
(a)Duties of the Secretary 
(1)The Secretary, acting through the Director of the National Center for Science and Technology Education, shall administer this Act and shall prescribe such rules and regulations as may be necessary to carry out its provisions not later than 1 year after the enactment of SEACOR.  
(2)The regulations required by this section shall ensure that when scholarships, fellowships, or grants are to be awarded that there be a preference given to veterans and service members who have received or will receive either the Afghanistan Campaign Medal or the Iraq Campaign Medal as authorized by Public Law 108–234, and Executive Order No. 13363.  
(3)The regulations prepared by the Secretary shall establish procedures— 
(A)to ensure that each employee and contractor of the Center established by this section and each member of the Committee established pursuant to section 11 shall disclose to the Secretary any financial interests in or financial relationships with schools, universities, institutions, or individuals receiving funds, scholarships or fellowships under this Act;  
(B)to require any employee, contractor, or member of the Committee with a financial relationship disclosed under subparagraph (A) to recuse themselves from— 
(i)any recommendation or decision regarding the awarding of funds, scholarships, or fellowships; and  
(ii)any accreditation review, report, analysis or investigation regarding compliance with the provisions of this Act by a school, university, or institution or any individual; and  
(C)that ensure that membership on the Committee established by section 11 by representatives of a school, university, or institution shall not serve as a bar to the receipt of funding under this Act if the representatives has taken steps to recuse themselves from the decision.  
(b)National Center for Science and Technology Education 
(1)There is established in the Department of the Interior, under the supervision of the Secretary, a center to be known as the National Center for Science and Technology Education (hereafter in this Act referred to as the Center) to administer the provisions of this Act. The position of the Director shall be allocated from among the existing Senior Executive Service positions at the Department of the Interior and shall be a career reserved position as defined in section 3132(a)(8) of title 5, United States Code.  
(2) 
(A)The Director may appoint a Deputy Director and employ such officers and employees as may be necessary to enable the Center to carry out its functions.  
(B)In general, all such appointments shall be made from existing positions at the Department of the Interior, and shall be subject to the provisions of title 5, United States Code, governing appointments in the competitive service and shall be paid in accordance with the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates.  
(C)Whenever it is determined to be in the interest of the government, the Director may appoint non-status individuals to professional positions at the Center for term assignments, not to exceed four years, if— 
(i)such individuals are citizens of the United States, United States nationals, or resident aliens; and  
(ii)the individuals hold advanced degrees in fields of study that will enhance the capacity of the Center or its additional offices to carry out the programs funded under this Act.  
(3)In carrying out his or her functions, the Director shall assist and advise the Secretary and the Committee established pursuant to this Act by— 
(A)providing professional and administrative support for the Committee including record keeping and maintaining minutes of all Committee and subcommittee meetings;  
(B)coordinating the activities of the Committee with Federal agencies and departments, and the schools, universities, and institutions to which funds are provided under this Act;  
(C)maintaining accurate records of funds disbursed for all scholarship and fellowship grants, research grants, and grants for career technical education purposes;  
(D)preparing any regulations required to implement this Act;  
(E)conducting site visits at schools, universities, and institutions receiving funding under this Act; and  
(F)serving as a central repository for reports and a clearing house for public information on research and data funded by this Act.  
(4)The Director or an employee of the Center shall be present at each meeting of the Committee established pursuant to section 11, a meeting of a subcommittee of such Committee, or of a task force established by the Committee.  
(5)The Director is authorized to contract with public or private agencies, institutions, and organizations and with individuals without regard to section 3324(a) and (b) of title 31, United States Code, and section 5 of title 41, United States Code, in carrying out his or her functions.  
(6)As needed the Director shall ascertain whether the requirements of this Act have been met by schools, universities, institutions, and individuals.  
(7)If any of the funds received under this Act are found by the Director to have been improperly diminished, lost, or misapplied, the Director shall take all necessary steps to recover such funds.  
(c)National Center Location and Additional Offices 
(1)The Center shall be located at a site on or near the campus of a school, college, or university with a recognized program, to be determined by the Secretary after consultation with the Committee and the receipt of public comments.  
(2)The Director, with the advice of the Committee, may establish additional offices at or near the campuses of school, colleges, or universities with recognized programs, if such offices are found to be of assistance in managing the programs carried out under this Act. In creating additional offices— 
(A)at least on full-time Federal employee must be stationed at any such office to serve as the supervisor of the office;  
(B)priority shall given to local graduate and undergraduate students enrolled in recognized programs in filling administrative positions in such additional offices;  
(C)priority shall be given to research faculty and teaching faculty at recognized programs when filling scientific, engineering and technical positions; and  
(D)to encourage a continual flow of new personnel into the positions at the additional offices shall be filled on a term basis not to exceed four years.  
(3)No Federal funds may be utilized to purchase land or building for the Center or additional offices. However, the Director, acting through the General Services Administration, may lease land and buildings for the purpose of housing the Center or additional offices.  
(d)Data Availability 
(1)The Director shall establish the mechanism for public release of findings and data from research supported under this Act. Such release may include data, physical collections, and other supporting materials created or gathered in the course of the work. Data release policies shall follow the best practices established by Federal agencies supporting extramural research.  
(2)The Director shall establish policies for the establishment, maintenance, validation, description, and distribution of high-quality, data sets, including the following: 
(A)Data archives must include easily accessible information about the data holdings, including quality assessments, supporting ancillary information, and guidance and aids for locating and obtaining data.  
(B)Data may be made available for secondary use through submission to a national data center, publication in a widely available scientific journal, book or website, through the institutional archives that are standard for a particular discipline, or through other Director-specified repositories.  
(C)Data inventories should be published or entered into a public database periodically and when there is a significant change in type, location, or frequency of such observations.  
(D)For those activities in which proprietary or confidential information is acquired or generated, data release shall not violate confidentiality agreements. Those data, samples, or supporting materials that can be released should be made openly available as soon as possible, but no later than one year after the conclusion of the funded project or within 6 months of a published paper. This period may be extended under exceptional circumstances, but only by agreement between the Principal Investigator and the Director.  
(E)Within the proposal review process, compliance with these data guidelines will be considered in the overall evaluation of a Principal Investigator’s record of prior support.  
(F)Exceptions to these data guidelines require agreement between the Principal Investigator and the Director.  
(3)The Director shall take all necessary steps to ensure that the data within the database is in a form that is compatible with the data contained in the database mandated by section 351 of the Energy Policy Act of 2005.  
(4)In all cases the cost to the public to access the data shall be no more than the cost to maintain the data in electronic format.  
10.Applications for funding and duties of receiving schools and individuals 
(a)Applications for Funding and Duties of Schools Receiving Funding 
(1)Each application to the Secretary for funds under this Act shall state, among other things— 
(A)the nature of the project to be undertaken and its relation to other known research projects;  
(B)the period during which it will be pursued;  
(C)the qualifications of the personnel who will direct and conduct it;  
(D)the estimated costs;  
(E)the extent to which the proposed project will maximize the opportunity for the training of undergraduate and graduate chemical, petroleum, mining, and mineral engineers, geologists, and geophysicists; and  
(F)the extent of participation by nongovernmental sources in the project.  
(2)Funds shall only be made available upon the basis of the merit of the application, and the opportunity the proposal provides for undergraduate training.  
(3)Funds may be made available for multiple programs within a single institution but each program must file a separate application for funding that meets the requirements of paragraph (1).  
(4)Funds available under this Act shall be paid at such times and in such amounts during each fiscal year as determined by the Secretary, and upon vouchers approved by the Secretary.  
(b)Duties of Receiving SchoolsEach school, university, or institution that receives funds under this Act shall— 
(1)establish policies and procedures that assure that Federal funds made available under this Act for any fiscal year will supplement and, to the extent practicable, increase the level of funds that would, in the absence of such Federal funds, be made available for purposes of this Act, and in no case supplant such funds; and  
(2)have an officer appointed by its governing authority who shall receive and account for all funds paid under this Act and shall make an annual report to the Secretary on or before the first day of October of each year, on work accomplished and the status of projects underway, together with a detailed statement of the amounts received under this Act during the preceding fiscal year, and of its disbursements on schedules prescribed by the Secretary.  
(c)Institutional and Individual Reporting Requirements 
(1)On or before the first day of October of each year beginning after the date of enactment of this Act, schools, universities, and institutions receiving funds under this Act shall certify compliance with this Act and upon request of the Director of the Center provide documentation of such compliance.  
(2)An individual granted a scholarship or fellowship with funds provided under this Act shall annually, through their respective school, university, or institution, advise the Director of the Center of progress towards completion of the course of studies and upon the awarding of the degree within 30 days after the award.  
(d)Consortia 
(1)Where appropriate, the Secretary may make funds available to recognized schools under this Act that participate in consortia performing research that meets the goals of this Act.  
(2)Consortia as authorized by this Act, may include— 
(A)domestic schools, universities, or institutions, including those that are otherwise ineligible for funds under this Act;  
(B)professional societies or foundations that support or that are supported by professional societies;  
(C)industry trade associations or individual companies, either singly or as multiple participants;  
(D)State agencies, including federally recognized multistate commissions and regional organizations;  
(E)Federal agencies, if their participation is authorized by Federal law;  
(F)national laboratories, if their participation uses funds other than those provided by this Act;  
(G)privately funded, non-governmental organizations, including charitable trusts, non-profit, organizations, and professional societies and associations; and  
(H)individuals with financial assets, including Federal research grants.  
(3)Participants in a consortia must have instructional or research skills, programs, facilities, or other significant assets specifically identified during the application process as needed for the success of the research being carried out by the consortia.  
(4)Consortia participants may provide additional funding for consortia activities, including Federal funds, however any such Federal funding must be in addition to any funds provide by this Act and may not be utilized in lieu of funds received under this Act.  
(5)Approved funding under this Act for consortia shall be disbursed by the Secretary only to a single point of contact at a recognized school. With respect to such disbursements— 
(A)the receiving institution shall distribute funds to the other members of the consortia and shall serve as the lead institution and the sole point of contact for all other participants;  
(B)all reports of the consortium required by this Act shall be filed by the lead institution; and  
(C)with the concurrence of the Committee and the Secretary, the lead institution may terminate the participation of any other participant in the consortium.  
(e)Coordination 
(1)Nothing in this Act shall be construed to impair or modify the legal relationship existing between any of any school, university, or institution receiving funds under this Act and the government of the State in which it is located. Nothing in this Act shall in any way be construed to authorize Federal control or direction of education at any school, university, or institution.  
(2)The schools, universities, and institutions receiving funding under this Act shall make detailed reports to the Center on projects completed, in progress, or planned with funds provided under this Act. All such reports shall be available to the public on not less than an annual basis through the Center.  
(3)All uses, products, processes, and other developments resulting from any research, demonstration, or experiment funded in whole or in part under this Act shall be made available promptly to the general public, subject to exception or limitation, if any, as the Secretary may find necessary in the interest of national security, and subject to the applicable Federal law governing patents.  
(f)Labs, Physical Plant, Teaching Mines and Drilling Rigs 
(1)Funding under this Act may be used for proposals that will provide for maintaining or upgrading of existing laboratories and laboratory equipment only with the express approval of the Secretary. No funding for such maintenance or up grading may be used for university overhead expenses unless agreed to in advance by the Secretary.  
(2)Funding made available under this Act may be used for maintaining and upgrading mines and oil and gas drilling rigs owned by a school, university, or institution described in this section that are used for undergraduate and graduate training and worker safety training. All requests for funding such mines and oil and gas drilling rigs must demonstrate that they have been owned by the school, university, or institution for 5 years prior to the date of enactment of SEACOR and have been actively used for instructional or training purposes during that time.  
(3)No funds made available under this Act shall be used to purchase or lease any land or interests therein, or the rental, purchase, construction, preservation, or repair of any building.  
11.Advisory Committee 
(a)Advisory Committee EstablishedThe Secretary shall establish and appoint a Committee on Science and Technology Education composed of the following: 
(1)The Assistant Secretary of the Interior responsible for land and minerals management and 18 other persons who are knowledgeable in the fields of mining and mineral resources research, including two university administrators whom shall be from an institution with a recognized energy or mining school; a community or technical college administrator; a tribal college administrator; a career technical education educator; six representatives equally distributed from the petroleum, mining, and aggregate industries; a working miner; a working oil field worker; a representative of the Interstate Oil and Gas Compact Commission; a representative from the Interstate Mining Compact Commission; a representative of the State geologists; and two representatives of the general public. In making these appointments, the Secretary shall consult with interested groups.  
(2)The Assistant Secretary for Land and Minerals Management, in the capacity of the Chairman of the Committee, may invite the representatives of any Federal agency with responsibility for energy and minerals resources to Committee meetings to serve as technical advisors to the committee. The Assistant Secretary may also invite representatives from the National Academies and the National Science Foundation to attend as observers and when appropriate as advisors. Neither advisors nor observers shall voting responsibilities.  
(3)Committee members shall be appointed for a term of 5 years, except that the regulations under which the Committee shall operate shall allow for the length of the initial appointments to be staggered to ensure continuity of operations. Members appointed to the initial terms that may be less than five years may be reappointed by the Secretary.  
(b)Duties of the Committee 
(1)The Committee shall consult with, and make recommendations to, the Secretary on all matters relating to carrying out this Act, including recommending the approval of funding. The Secretary shall regularly consult with and carefully consider recommendations of the Committee in such matters.  
(2)When requested by the Secretary the committee shall review a program requesting funding that does not have a nationally recognized accreditation to determine the extent to which the requesting program meets the program criteria set out in this Act. Requesting programs shall be given an opportunity to review and comment on the program reviews carried out the by Committee.  
(3)Following completion of the report required by section 385 of the Energy Policy Act of 2005, the Committee shall consider the recommendations of the report, ongoing efforts in the schools, universities, and institutions receiving funding under this Act, the Federal and State Governments, and the private sector, and after receiving public comments on possible research directions, shall formulate and recommend to the Secretary a national plan for a program utilizing the fiscal resources provided under this Act. The Committee shall submit such plan to the Secretary for approval. Upon approval, the plan shall guide the Secretary and the Committee in their actions under this Act for the subsequent 10 years.  
(4)The Committee shall review the reports work submitted to the Center pursuant to section 10(e)(2) and seek public comments on the work being conducted.  
(5)The Committee shall every 10 years review the research and development goals for this section, taking public comment and suggest to the Secretary appropriate and promising avenues for additional research and development goals. If the Committee determines that previously suggested avenues for research are no longer providing useful results, they may recommend that these lines of research be discontinued. In conducting this review, the Committee shall seek the views of the National Academies and the National Science Foundation.  
(c)Transmission of reportsThe Secretary shall without further review by any other government agency, transmit the reports of the Committee together with the recommendations to the President of the Senate and the Speaker of the House of Representatives.  
(d)Organization of the Committee 
(1)The Committee shall be chaired by the Assistant Secretary of the Interior responsible for land and minerals management.  
(2)The Committee shall also elect a Vice Chairman from among the members. The Vice Chairman shall perform such duties as are determined to be appropriate by the committee, except that the Chairman of the Committee must personally preside at all meetings of the full Committee.  
(3)The Committee may organize itself into such subcommittees and teams as the Committee may deem appropriate by a vote of the members present.  
(4)When the Committee is performing a review under subsection (d), it may invite participants from the appropriate disciple or from nationally recognized accreditation organizations to participate as observers.  
(e)Program Accreditation 
(1)To the extent practicable, the committee shall utilize self-reviews by programs seeking accreditation, which shall be coupled with a campus visits by an evaluation team  
(2)The evaluation team shall conduct an exit interview with the appropriate institutional officials, during which time the team shall provide the preliminary results of the evaluation. The program being evaluated shall have 14 calendar days to correct any errors of fact communicated during the exit interview. The team will draft statement to be provided to the institution within 90 days of the end the visit. On receipt of the draft statement, the institution has 30 days to respond to issues identified in the evaluation. After receiving the institutional comments the team will prepare a final statement on the program under review along with a recommendation on accreditation action to the Committee within 60 days. At the next scheduled meeting, the Committee shall review the report and recommendation and advise the Secretary in writing of the results together with a recommendation for final action by the Secretary. A decision by the Secretary to grant accreditation shall be good for 5 years.  
(3)A program will be determined to be a recognized program under this section, if the committee finds after review that the program has— 
(A)specific programmatic tracks for the relevant program for undergraduate or graduate education (or both) and these programmatic tracks must be readily identifiably via name and curriculum requirements;  
(B)has a demonstrated record of producing entry level practitioners and provides the applied skills necessary for successful careers in the relevant industry;  
(C)has a demonstrated record of active research in the relevant applied field; and  
(D)places high priority on the recruitment, support, retention and graduation of minority undergraduate and graduate students.  
(4)To qualify as a recognized program, the school or institution must have at least one tenured or tenure-track faculty member whose research is focused on the program of study applied for, and who is recognized by peers as a specialist in the appropriate applied discipline or holds a State-based professional registration or certification that allows the holder to publicly practice the appropriate discipline. Peer-based-recognition shall be determined sufficient if the Secretary as advised by the Committee finds the peer recognition is based on a combination of educational achievement and work experience in the discipline.  
(5)Certification by a professional society in a particular discipline will constitute recognition if the Committee finds and the Secretary concurs that such a certification by a professional society requires that— 
(A)the individual to have been a practitioner of the discipline for a specific period of time;  
(B)the individual must be a graduate of recognized institution with a degree in the appropriate discipline; and  
(C)the individual must be held to the society’s enforceable code of ethics.  
12.Program scholarships & fellowships 
(a)Merit-Based ScholarshipsThe Secretary may establish by rules a program for providing merit-based scholarships for undergraduate education, graduate fellowships, and postdoctoral fellowships in the disciplines described sections 4, 5, and 6. All such scholarships, graduate fellowships, and postdoctoral fellowships shall be awarded through the institutions receiving funding under this Act.  
(b)Institutional Awards of Scholarships 
(1)An institution seeking funds under this subsection shall describe, in its application to the Secretary for funding, the number of students that would be awarded scholarships or fellowships if the application is approved, how such students would be selected, and how the provisions of this section will be enforced.  
(2)The Secretary shall award grants for scholarship and fellowships to schools, universities, and institutions that are eligible to receive funding under this Act. A school, university, or institution receiving funding under this subsection shall be responsible for enforcing the requirements of this section for scholarship or fellowship students and shall return to the Secretary any funds recovered from an individual under subsection (d).  
(c)Qualifications for scholarships and fellowshipsIn order to receive a scholarship or a graduate fellowship, an individual student must be a lawful permanent resident of the United States or a United States citizen and must agree in writing to complete a course of studies and receive a degree in chemical, petroleum, mining, or mineral engineering, petroleum geology, geothermal geology, mining and economic geology, petroleum and mining geophysics, or mineral economics that is focused on the exploration, development and production of energy and mineral resources as set forth in this Act.  
(d)Duties of Scholarship and Fellowship RecipientsThe regulations required by this Act shall require that an individual, in order to retain a scholarship or graduate fellowship, must continue in one of the course of studies listed in subsection (c), must remain in good academic standing, as determined by the school, institution, or university, and must allow for reinstatement of the scholarship or graduate fellowship by the Secretary, upon the recommendation of the school or institution. Such regulations may also provide for recovery of funds from an individual who fails to complete any of the courses of study listed in subsection (c) after notice that such completion is a requirement of receipt funding under this Act.  
13.Annual fundingFrom the amounts transferred to the Secretary under section 225(a)(5)(B) of SEACOR, the Secretary shall annually allocate the following: 
(1)For research and development under sections 4, 5, and 6, not less than 50 percent nor more than 60 percent of such amounts, to be divided equally among the three sections.  
(2)For scholarships established by section 7, not less than 3 percent nor more than 5 percent of such amounts, to be divided equally between scholarships offered under subsections (a) and (b).  
(3)For career technical education programs under section 8, not less than 32 percent nor more than 37 percent of such amounts.  
(4)For scholarships established by section 12, not less than 5 percent nor more than 8 percent of such amounts.  
14.Studies 
(a)Report on Energy and Mineral Policy Leadership in the Executive Branch 
(1)Within 180 days of the date of enactment of SEACOR, the Secretary of the Interior from existing funds shall provide funding to the National Academy of Public Administration.  
(2)The National Academy of Public Administration shall— 
(A)use the funds to conduct an analysis and prepare a report on the State of Energy and Mineral Policy Leadership within the Executive Branch; and  
(B)upon completion of the report, transmit that report together with its recommendations to the President of the Senate and the Speaker of the House of Representatives.  
(3)In preparing the report, the Academy shall— 
(A)provide a complete description of the executive branch organization of existing energy and mineral inventory, assessment, and management agencies and bureaus, which shall further identify all policy;  
(B)analyze the operation of the existing executive branch organizations, paying careful the demographics and sustainability Federal energy and mineral workforce;  
(C)examine how well executive branch agencies focus on cross-agency matters related to national defense, finance and capital formation, taxation, and workforce, in addition to how well the agencies inventory, evaluate, and manage to access to energy and mineral resources;  
(D)examine the placement and utilization of mineral and energy economic analysis functions within the executive branch;  
(E)examine the present location of the energy and mineral information collection functions in the executive branch;  
(F)examine the impacts of the closure of the Bureau of Mines on the development and implementation of executive branch mineral policy;  
(G)examine energy and minerals policy making organizations in the Federal, provincial, and State governments of Canada and Australia and any other countries deemed appropriate by the Academy;  
(H)examine the impacts of centralizing all energy and mineral functions within the executive branch, taking into account the resources needed to operate and manage a centralized organization fully capable of energy and mineral policy setting, commodity information gathering, resource inventory activities, economic assessment and evaluation activities, and the management of all aspects reasonably related to granting access to federally owned energy and mineral resources; and  
(I)advise the Congress of the Academy’s recommendations for improving coordination of executive branch function including but not limited to centralizing of functions. .  
226.OCS regional headquartersNot later than July 1, 2011, the Secretary of the Interior shall establish the headquarters for the Atlantic OCS Region and the headquarters for the Pacific OCS Region within a State bordering the Atlantic OCS Region, and a State bordering the Pacific OCS Region, respectively, from among the States bordering those Regions that petitions by no later than January 1, 2011, for leasing, for oil and gas or natural gas, covering at least 40 percent of the area of their respective Adjacent Zones within 75 miles of the coastline. Such Atlantic and Pacific OCS Regions headquarters shall be located within 25 miles of the coastline and each Minerals Management Service OCS regional headquarters shall be the permanent duty station for all Minerals Management Service personnel that on a daily basis spend on average 60 percent or more of their time in performance of duties in support of the activities of the respective Region, except that the Minerals Management Service may house regional inspection staff in other locations. Each OCS Region shall each be led by a Regional Director who shall be an employee within the Senior Executive Service.  
227.Freedom Fuels Act 
(a)Short TitleThis section may be cited as the Freedom Fuels Act.  
(b)PurposesThe purpose of this section is to— 
(1)establish a fund to provide funding for the management of geologic programs, geophysical and other seismic studies, seismic monitoring programs, and the preservation and use of geologic and geophysical data, geothermal and geopressure energy renewable resource management, unconventional energy resources management, and renewable energy management associated with ocean wave, tidal, current, and thermal resources;  
(2)make available receipts derived from sales, bonus bids, royalties, and fees from onshore and offshore gas, minerals, oil, other sources of funds, and any additional form of energy exploration and development under the laws of the United States for the purposes of such fund;  
(3)distribute funds from such fund each fiscal year to the Secretary of the Interior; and  
(4)use the distributed funds to manage activities conducted under this section, and to secure the necessary trained workforce, contractual services, and other support, including maintenance and capital investments, to perform the functions and activities described in paragraph (1).  
(c)DefinitionsIn this section: 
(1)Freedom fuels fundThe term Freedom Fuels Fund means the Freedom Fuels Fund established by subsection (d).  
(2)SecretaryThe term Secretary means the Secretary of the Interior.  
(d)Establishment and Use of the Freedom Fuels Fund 
(1)Freedom fuels fundThere is established in the Treasury a separate account to be known as the Freedom Fuels Fund.  
(2)FundingThe Secretary of the Treasury shall deposit in the Freedom Fuels Fund— 
(A)such sums as are provided by sections 9(b)(5)(A)(v) and 9(b)(5)(B)(v) of the Outer Continental Shelf Lands Act, as amended by this Act;  
(B) 
(i)during the period of October 1, 2008, through September 30, 2018, one percent of all sums paid into the Treasury under section 35 of the Mineral Leasing Act (30 U.S.C. 191); and  
(ii)beginning October 1, 2018, and thereafter, 2.5 percent of all sums paid into the Treasury under section 35 of the Mineral Leasing Act (30 U.S.C. 191);  
(C) 
(i)during the period of October 1, 2008, through September 30, 2018, one percent of all sums paid into the Treasury from receipts derived from bonus bids, royalties, rentals, and other receipts from other mineral and energy leasing, rights, easements, and other permissions to operate on public lands; and  
(ii)beginning October 1, 2018, and thereafter, 2.5 percent of all sums paid into the Treasury from receipts derived from bonus bids, royalties, rentals, and other receipts from other mineral and energy leasing, rights, easements, and other permissions to operate on public lands;  
(D)donations to the Fund;  
(E)such sums as are provided by section 236 of the State Enhanced Authority for Coastal and Ocean Resources Act of 2008; and  
(F)such sums as are provided by subsection (u) of section 8 of the Outer Continental Shelf Lands Act and section 235 of the State Enhanced Authority for Coastal and Ocean Resources Act of 2008.  
(3)InvestmentsThe Secretary of the Treasury shall invest the amounts deposited under paragraph (2), and all accrued interest thereon, only in interest bearing obligations of the United States or in obligations guaranteed as to both principal and interest by the United States.  
(4)DonationsThe Secretary of the Interior may solicit and accept donations of funds for deposit into the Freedom Fuels Fund. Donors may designate which subsection(s) of this section that will be funded by their donation, and the allocation of funds to each.  
(5)Availability to the secretary of the interior 
(A)In generalBeginning with fiscal year 2009, and in each fiscal year thereafter, the amounts deposited into the Freedom Fuels Fund, unless otherwise specified in this section, together with the interest thereon, shall be available, without further appropriation and without fiscal year limitation, to the Secretary for use for the purposes described in this section.  
(B)Withdrawals and transfer of fundsThe Secretary of the Treasury shall withdraw such amounts from the Freedom Fuels Fund as the Secretary of the Interior may request and transfer such amounts to the Secretary of the Interior to be used, at the discretion of the Secretary of the Interior, by the Minerals Management Service, the Bureau of Land Management, the United States Geological Survey, and others as the Secretary may designate, for the purposes described in this section. No funds distributed from the Freedom Fuels Fund may be used to purchase an interest in land.  
(e)Freedom Fuels Strategic Unconventional Resources Program 
(1)ProgramThe Secretary shall establish a program for production of liquid fuels from strategic unconventional resources, and production of oil and gas resources using advanced CO2 enhanced recovery. The program shall focus initially on activities and domestic resources most likely to result in significant production in the near future, and shall include work necessary to improve extraction techniques, including surface and in situ operations. The program shall include characterization and assessment of potential resources, a sampling program, appropriate laboratory and other analyses and testing, and assessment of methods for exploration and development of these strategic unconventional resources. Not less than 20 percent of the funds shall be used for advanced CO2 enhanced recovery technology activities.  
(2)Pilot projectsThe program created in paragraph (1) shall include, but not be limited to, pilot projects for— 
(A)Texas and New Mexico,  
(B)Oklahoma, Arkansas, and Louisiana,  
(C)Colorado, Utah, and Wyoming,  
(D)Alabama, Mississippi, and Tennessee,  
(E)Kentucky, West Virginia, Pennsylvania, New York, and Ohio,  
(F)Indiana, Illinois, Michigan, Wisconsin, and Minnesota,  
(G)California, Arizona, and Nevada,  
(H)Alaska,  
(I)Oregon, Washington, Idaho, and Montana,  
(J)North Dakota, South Dakota, Kansas, Missouri, and Nebraska,  
(K)Connecticut, Rhode Island, Massachusetts, New Hampshire, Vermont, Maine, and New Jersey, and  
(L)Delaware, Maryland, Virginia, North Carolina, South Carolina, Georgia, Florida, Puerto Rico, and the remaining commonwealths and territories. For purposes of this subsection, the term State shall include the State and its OCS Adjacent Zone, if any. The Secretary shall provide grants to consortia of Federal energy laboratories, universities, States, and private persons, in coordination with designated bureaus of the Department of the Interior, to implement the pilot projects under this subsection. 
(3)DefinitionsIn this subsection: 
(A)Strategic unconventional resourcesThe term strategic unconventional resources means hydrocarbon resources, including heavy oil, oil shale, tar sands, and coal deposits, Alaska natural gas, gas hydrates, other unconventional natural gas, and stranded oil in declining reservoirs, from all of which liquid fuels may be produced.  
(B)In situ extraction methodsThe term in situ extraction methods means recovery techniques that are applied to the resources while they are still in the ground, and are in commercial use or advanced stages of development. Such techniques include, but are not limited to, steam flooding, steam-assisted gravity drainage (including combination with electric power generation where appropriate), cyclic steam stimulation, air injection, CO2 flooding, and chemical treatment.  
(4)FundingThe Secretary shall carry out the program for the production of strategic unconventional fuels with funds from the Freedom Fuels Fund in each of fiscal years 2009 through 2018, and each fiscal year thereafter in the discretion of the Secretary, in the amount of not less than $100,000,000 per year. Each pilot project shall be allocated not less than $4,000,000 nor more than $12,000,000 per year in each of fiscal years 2009 through 2018. The Secretary shall determine the amount to be allocated to each pilot project based on (A) the relative strategic unconventional resources potential in the pilot project area, and (B) the perceived ability of the pilot project to move the greater amount of those resources to production within the shortest period of time. Not less than 60 percent of the funds allocated to each pilot project shall be provided to universities that are members of the consortia for the pilot project, and not less than 20 percent of the funds for each pilot project shall be provided to Federal energy laboratories. The Secretary shall encourage the consortia to seek donations and State funding in support of their activities.  
(5)Report to congressNot later than 2 years after enactment of this Act, the Secretary shall identify and report to Congress on feasible incentives to foster recovery of unconventional fuels by private industry within the United States. Such incentives may include, but are not limited to, long-term contracts for the purchase of unconventional fuels for defense or civilian purposes (or both), Federal grants and loan guarantees for necessary capital expenditures, and favorable terms for the leasing of Government lands containing unconventional resources.  
(f)Support of Geothermal and Geopressure Oil and Gas Energy Production 
(1)In generalThe Secretary shall carry out a grant program in support of geothermal and geopressure oil and gas energy production. The program shall include grants for a total of not less than nine assessments of the use of innovative geothermal techniques such as organic Rankine cycle systems at marginal, unproductive, and productive oil and gas wells, and not less than three assessments of the use of innovative geopressure techniques. The Secretary shall, to the extent practicable and in the public interest, make awards that— 
(A)include not less than five oil or gas well sites per project award;  
(B)use a range of oil or gas well hot water source temperatures from 150 degrees Fahrenheit to 300 degrees Fahrenheit;  
(C)use existing or new oil or gas wells;  
(D)cover a range of sizes from 175 kilowatts to one megawatt;  
(E)are located at a range of sites including tribal lands, Federal lease, State, or privately owned sites;  
(F)can be replicated at a wide range of sites;  
(G)facilitate identification of optimum techniques among competing alternatives;  
(H)include business commercialization plans that have the potential for production of equipment at high volumes and operation and support at a large number of sites; and  
(I)satisfy other criteria that the Secretary determines are necessary to carry out the program. The Secretary shall give preference to assessments that address multiple elements contained in subparagraphs (A) through (I). 
(2)Grant awardsEach grant award for assessment of innovative geothermal or geopressure technology such as organic Rankine cycle systems at oil and gas wells made by the Secretary under this section shall include— 
(A)necessary and appropriate site engineering study;  
(B)detailed economic assessment of site specific conditions;  
(C)appropriate feasibility studies to determine ability for replication;  
(D)design or adaptation of existing technology for site specific circumstances or conditions;  
(E)installation of equipment, service, and support; and  
(F)monitoring for a minimum of one year after commissioning date.  
(3)Competitive grant selectionNot less than 180 days after the date of the enactment of this Act, the Secretary shall conduct a national solicitation for applications for grants under the program. Grant recipients shall be selected on a competitive basis based on criteria in subsection (b).  
(4)Federal shareThe Federal share of costs of grants under this subsection shall be provided from funds made available to carry out this section. The Federal share of the cost of a project carried out with such a grant shall not exceed 50 percent of such cost.  
(5)FundingThe Secretary shall carry out the grant program under this subsection with funds from the Freedom Fuels Fund in each of fiscal years 2009 through 2018, and in each fiscal year thereafter in the discretion of the Secretary, in the amount of not less than $10,000,000 each fiscal year. No funds authorized under this section may be used for the purposes of drilling new wells.  
(6)AmendmentSection 4 of the Geothermal Steam Act of 1970 (30 U.S.C. 1003) is amended by adding at the end the following: 
 
(h)Geothermal and Geopressure Resources Co-Produced With the MineralsAny person who holds a lease or who operates a cooperative or unit plan under the Mineral Leasing Act or the Outer Continental Shelf Lands Act, in the absence of an existing lease for geothermal resources under either of those Acts, shall upon notice to the Secretary have the right to utilize any geothermal or geopressure resources co-produced with the minerals for which the lease was issued during the operation of that lease or cooperative or unit plan, for the generating of electricity to operate the lease. Any electricity that is produced in excess of that which is required to operate the lease and that is sold for purposes outside of the boundary of the lease shall be subject to the requirements of section 5. The lessee may continue the lease, without further payment except royalties, for the sole purpose of the production of geothermal or geopressure resources (or both) after the other minerals have ceased production in paying quantities. .  
(g)Freedom Fuels FEED Grant Program 
(1)Feed grant programThe Secretary of the Interior shall establish a grant program for FEED grants for projects for coal-to-liquids, petroleum coke-to-liquids, oil shale, tar sands, and Alaska natural gas-to-liquids and the production of low-rank coal water fuel (in this subsection referred to as LRCWF).  
(2)DefinitionsIn this subsection: 
(A)Front-end engineering and designThe terms front-end engineering and design and FEED mean those expenditures necessary to engineer, design, and obtain permits for a facility for a particular geographic location that will utilize a process or technique to produce liquid fuels from coal, petroleum coke, oil shale, tar sands, and Alaska natural gas resources.  
(B)Low-rank coal water fuelThe term low-rank coal water fuel means a liquid fuel produced from hydrothermal treatment of lignite and sub-bituminous coals.  
(3)Grant provisionsAll grants shall require a 50 percent non-Federal cost share. The first 4 FEED grant recipients who receive full project construction financing commitments, based on earliest calendar date, shall not be required to repay any of their grants. The next 4 FEED grant recipients who receive such commitments shall be required to repay 25 percent of the grant. The next 4 FEED grant recipients who receive such commitments shall be required to repay 50 percent of the grant, and the remaining FEED grant recipients shall be required to repay 75 percent of the grant. Any required repayment shall be paid as part of the closing process for any construction financing relating to the grant. No repayment shall require the payment of interest if repaid within 5 years of the issuance of the grant. FEED grants shall be limited to a maximum of $1,000,000 per 1,000 barrels per day of liquid fuels production capacity, not to exceed $20 million each. The Secretary shall fund at least 4 FEED grants for each of coal-to-liquids and oil shale; and at least 2 FEED grants for each of tar sands, petroleum coke-to-liquids, Alaska natural gas-to-liquids, and LRCWF.  
(4)FundingThe Secretary shall implement the grant program established by this subsection with such funds as shall be needed from the Freedom Fuels Fund.  
(h)Renewable Energy From Ocean Wave, Tide, Current, and Thermal Resources 
(1)ProgramThe Secretary of the Interior shall establish a grant program for the production of renewable energy from ocean waves, tides, currents, and thermal resources.  
(2)Grant provisionsAll grants under this subsection shall require a 50 percent non-Federal cost share.  
(3)FundingThe Secretary shall carry out this grant program with funds from the Freedom Fuels Fund for each of fiscal years 2009 through 2018, and in each fiscal year thereafter in the discretion of the Secretary, in the amount of $50,000,000 each fiscal year.  
(i)Amendment to the Surface Mining Control and Reclamation Act of 1977Section 507 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1257) is amended by adding at the end the following: 
 
(i)Any person who provides the regulatory authority with a map under subsection (b)(13) or (b)(14) shall not be liable to any other person in any way for the accuracy or completeness of any such map which was not prepared and certified by or on behalf of such person. .  
(j)Support of Geothermal and Geopressure Energy Production 
(1)In generalThe Secretary shall carry out a grant program in support of geothermal and geopressure energy production. The program shall include grants for a total of not less than nine assessments of the use of innovative geothermal techniques such as organic Rankine cycle systems at marginal, unproductive, and productive oil and gas wells, and not less than three assessments of the use of innovative geopressure techniques. The Secretary shall, to the extent practicable and in the public interest, make awards that— 
(A)use a range of hot water source temperatures from 150 degrees Fahrenheit to 300 degrees Fahrenheit;  
(B)cover a range of sizes from 175 kilowatts to one megawatt;  
(C)are located at a range of sites including tribal lands, Federal lease, State, or privately owned sites;  
(D)can be replicated at a wide range of sites;  
(E)facilitate identification of optimum techniques among competing alternatives;  
(F)include business commercialization plans that have the potential for production of equipment at high volumes and operation and support at a large number of sites; and  
(G)satisfy other criteria that the Secretary determines are necessary to carry out the program. The Secretary shall give preference to assessments that address multiple elements contained in subparagraphs (A) through (G). 
(2)Grant awardsEach grant award for assessment of innovative geothermal or geopressure technology such as organic Rankine cycle systems made by the Secretary under this section shall include— 
(A)necessary and appropriate site engineering study;  
(B)detailed economic assessment of site specific conditions;  
(C)appropriate feasibility studies to determine ability for replication;  
(D)design or adaptation of existing technology for site specific circumstances or conditions;  
(E)installation of equipment, service, and support; and  
(F)monitoring for a minimum of one year after commissioning date.  
(3)Competitive grant selectionNot less than 180 days after the date of the enactment of this Act, the Secretary shall conduct a national solicitation for applications for grants under the program. Grant recipients shall be selected on a competitive basis based on criteria in subsection (b).  
(4)Federal shareThe Federal share of costs of grants under this subsection shall be provided from funds made available to carry out this section. The Federal share of the cost of a project carried out with such a grant shall not exceed 50 percent of such cost.  
(5)FundingThe Secretary shall carry out the grant program under this subsection with funds from the Freedom Fuels Fund in each of fiscal years 2009 through 2018, and in each fiscal year thereafter in the discretion of the Secretary, in the amount of not less than $50,000,000 each fiscal year.  
(k)Renewable Energy From Wind and Solar Resources 
(1)ProgramThe Secretary of the Interior shall establish a grant program for the production of renewable energy from wind and solar resources.  
(2)Grant provisionsAll grants under this subsection shall require a 50 percent non-Federal cost share.  
(3)FundingThe Secretary shall carry out this grant program with funds from the Freedom Fuels Fund for each of fiscal years 2009 through 2018, and in each fiscal year thereafter in the discretion of the Secretary, in the amount of $50,000,000 each fiscal year.  
(l)Renewable Energy from Hydropower Resources 
(1)ProgramThe Secretary of the Interior shall establish a grant program for the production of hydroelectric power from low-head hydropower on canals and small streams and the installation of power facilities in currently nonpowered dams.  
(2)Grant provisionsAll grants under this subsection shall require a 50 percent non-Federal cost share.  
(3)FundingThe Secretary shall carry out this grant program with funds from the Freedom Fuels Fund for each of fiscal years 2009 through 2018, and in each fiscal year thereafter in the discretion of the Secretary, in the amount of $50,000,000 each fiscal year.  
(m)Renewable Energy from Biomass 
(1)ProgramThe Secretary of the Interior shall establish a grant program for the production of energy, including power, natural gas, and liquid fuels, from biomass.  
(2)Grant provisionsAll grants under this subsection shall require a 50 percent non-Federal cost share.  
(3)FundingThe Secretary shall carry out this grant program with funds from the Freedom Fuels Fund for each of fiscal years 2009 through 2018, and in each fiscal year thereafter in the discretion of the Secretary, in the amount of $50,000,000 each fiscal year.  
(n)Renewable Energy from Cellulose and Depolymerization 
(1)ProgramThe Secretary of the Interior shall establish a grant program for the production of liquid fuels from cellulose and depolymerization.  
(2)Grant provisionsAll grants under this subsection shall require a 50 percent non-Federal cost share.  
(3)FundingThe Secretary shall carry out this grant program with funds from the Freedom Fuels Fund for each of fiscal years 2009 through 2018, and in each fiscal year thereafter in the discretion of the Secretary, in the amount of $50,000,000 each fiscal year.  
(o)Conversion grants for motor vehicles 
(1)ProgramThe Secretary shall establish a grant program for the voluntary conversion of gasoline-powered motor vehicles to either natural gas or gasoline-electric hybrid vehicles.  
(2)Grant provisionsEach grant under this subsection shall be limited to the lesser of $1,250 per vehicle, or 50 percent of the cost of the conversion.  
(3)Eligible motor vehiclesA grant under this subsection may not be used to convert a motor vehicle unless the Administrator of the Environmental Protection Agency has determined under chapter 329 of title 49, United States Code, that the average fuel economy for that model of motor vehicle in city driving is 16 miles per gallon or less.  
(4)FundingThe Secretary shall carry out this grant program with funds from the Freedom Fuels Fund for each of fiscal years 2009 through 2018, and each fiscal year thereafter in the discretion of the Secretary, in the amount of $375,000,000 each fiscal year.  
228.Coastal impact assistanceSection 31 of the Outer Continental Shelf Lands Act (43 U.S.C. 1356a) is repealed. Existing grants issued under section 31 shall no longer be subject to oversight by the Federal Government, and shall not be subject to audit by it.  
229.Oil shale and tar sands amendments 
(a)Royalty rates for leasesSection 369(o) of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 728; 42 U.S.C. 15927) is amended by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, by designating the existing language as paragraph (1), and by adding at the end the following a new paragraph: 
 
(2)Default provisionsIn the absence of the issuance of regulations or other designation by the Secretary, the following shall be the royalties, fees, rentals, bonus provisions, and other payments for research, development, and demonstration leases, and commercial leases, issued under the authority of this section: 
(A)Royalty rates for commercial leasesThe royalty rate for commercial leases shall be 6 percent of the value of production at the first sale.  
(B)Royalty rates for research, development, and demonstration leasesThe royalty rate for research, development, and demonstration leases that have been converted to full-sized leases, which shall be the same size as commercial leases, shall be 5 percent of the value of production at the first sale.  
(C)Other provisionsCommercial tracts shall be leased to the highest bidder based on sealed bids. The provisions for deposits, rentals, fees, and other matters shall be the same for commercial oil shale and tar sands leases as for oil and gas leases under the Mineral Leasing Act. .  
(b)Treatment of ReceiptsSection 21 of the Mineral Leasing Act (30 U.S.C. 241) is amended by adding at the end the following: 
 
(f)Receipts 
(1)In generalNotwithstanding the provisions of section 35, all funds received from and under an oil shale or tar sands lease shall be disposed of as provided in this subsection.  
(2)Disposition of receipts 
(A)DepositThe Secretary shall deposit into a separate account in the Treasury all receipts derived from any oil shale or tar sands lease.  
(B)Allocations to states and local political subdivisionsThe Secretary shall allocate 50 percent of the receipts deposited into the account established under subparagraph (A) to the State within the boundaries of which the leased lands are located, with a portion of that to be paid directly by the Secretary to the State’s local political subdivisions as provided in this paragraph.  
(C)Transmission of allocations 
(i)In generalNot later than the last business day of the month after the month in which the revenues were received, the Secretary shall transmit— 
(I)to each State two-thirds of such State’s allocations under subparagraph (B), and in accordance with clauses (ii) and (iii) to certain county-equivalent and municipal political subdivisions of such State a total of one-third of such State’s allocations under subparagraph (B), together with all accrued interest thereon; and  
(II)to the miscellaneous receipts account in the Treasury the remaining balance of such receipts deposited into the account that are not allocated under subparagraph (B), together with interest thereon, except that until a lease has been in production for 20 years 20 percent of such remaining balance derived from a lease shall be paid in accordance with subclause (I).  
(ii)Allocations to certain county-equivalent political subdivisionsThe Secretary shall under clause (i)(I) make equitable allocations of the receipts to county-equivalent political subdivisions that the Secretary determines are closely associated with the leasing and production of oil shale and tar sands, under a formula that the Secretary shall determine by regulation.  
(iii)Allocations to municipal political subdivisionsThe initial allocation to each county-equivalent political subdivision under clause (ii) shall be further allocated to the county-equivalent political subdivision and any municipal political subdivisions located partially or wholly within the boundaries of the county-equivalent political subdivision on an equitable basis under a formula that the Secretary shall determine by regulation.  
(D)Investment of depositsThe deposits in the Treasury account established under subparagraph (A) shall be invested by the Secretary of the Treasury in securities backed by the full faith and credit of the United States having maturities suitable to the needs of the account and yielding the highest reasonably available interest rates as determined by the Secretary of the Treasury.  
(E)Use of fundsA recipient of funds under this subsection may use the funds for any lawful purpose as determined by State law. Funds allocated under this subsection to States and local political subdivisions may be used as matching funds for other Federal programs without limitation. Funds allocated to local political subdivisions under this subsection may not be used in calculation of payments to such local political subdivisions under programs for payments in lieu of taxes or other similar programs.  
(F)No accounting requiredNo recipient of funds under this subsection shall be required to account to the Federal Government for the expenditure of such funds, except as otherwise may be required by law.  
(3)DefinitionsIn this subsection: 
(A)County-equivalent political subdivisionThe term county-equivalent political subdivision means a political jurisdiction immediately below the level of State government, including a county, parish, borough in Alaska, independent municipality not part of a county, parish, or borough in Alaska, or other equivalent subdivision of a State.  
(B)Municipal political subdivisionThe term municipal political subdivision means a municipality located within and part of a county, parish, borough in Alaska, or other equivalent subdivision of a State. .  
(c)Interagency coordination and expeditious review of permitting process 
(1)Department of the interior as lead agencyUpon written request of a prospective applicant for Federal authorization to develop a proposed oil shale or tar sands project, the Department of the Interior shall act as the lead Federal agency for the purposes of coordinating all applicable Federal authorizations and environmental reviews. To the maximum extent practicable under applicable Federal law, the Secretary of the Interior shall coordinate this Federal authorization and review process with any Indian tribes and State and local agencies responsible for conducting any separate permitting and environmental reviews.  
(2)ScheduleThe Secretary of the Interior, in coordination with the agencies with authority over Federal authorizations and, as appropriate, with Indian tribes and State and local agencies that are willing to coordinate their separate permitting and environmental reviews with the Federal authorizations and environmental reviews, shall establish a schedule with prompt and binding intermediate and ultimate deadlines, not to exceed 18 months from the date of the written request, for the review of, and Federal authorization decisions relating to, oil shale or tar sands project development and operation.  
(3)Consolidated Environmental ReviewIf the Secretary of the Interior determines that two or more environmental impact statements are required, the Secretary shall consolidate all or some of such statements in order to promote efficiency and timeliness in the permitting process to the extent practicable. The Secretary may consolidate the environmental reviews of any Federal agency considering any aspect of the proposed oil shale or tar sands project including ancillary surface processing facilities, electric generation or transmission facilities, and other related facilities.  
(4)AppealsIn the event any agency has denied a Federal authorization required for an oil shale or tar sands project, or has failed to act by a deadline established by the Secretary pursuant to paragraph (2) for deciding whether to issue the Federal authorization, the applicant or any State in which the proposed oil shale or tar sands project would be located may file an appeal with the Secretary. In consultation with the affected agency, the Secretary may then either issue the necessary Federal authorization with appropriate conditions, or deny the appeal. The Secretary shall issue a decision within 60 days after the filing of the appeal.  
(5)Conforming regulationsNot later than 6 months after the date of enactment of this Act, the Secretary shall issue any regulations necessary to implement this subtitle.  
(d)Oil shale and tar sands land exchangesSection 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716) is amended by adding at the end the following new subsection: 
 
(j) Oil shale and tar sands land exchangesFor the purpose of promoting the economic recovery of oil shale and tar sands resources, the Secretary of the Interior shall identify and pursue to completion exchange and disposition of non-park, non-wilderness Federal lands, including lands having a non-Federal surface owner, containing deposits of oil shale or tar sands (or both). The Secretary shall identify blocks of land containing oil shale or tar sands (or both) deposits for the purpose of maximizing consolidation of land ownership, and mineral interests, into manageable blocks within the following geologic basins located in Colorado, Utah, and Wyoming: Green River, Piceance Creek, Uinta, and Washakie. The Secretary shall consider the geology of the basin when determining the size of manageable blocks. The Secretary shall conduct exchanges that are favorable to and in the overall best interest of the United States. .  
(e)Procurement of unconventional fuels 
(1)Section 2922d of title 10, United States Code, is amended in subsection (d) by striking 1 or more and inserting up to 25.  
(2)Section 526 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17142) is repealed.  
230.Buy and build American 
(a)Buy and build AmericanIt is the intention of the Congress that this Act, among other things, results in a healthy and growing American industrial, manufacturing, transportation, and service sector employing the vast talents of America’s workforce to assist in the development of affordable energy from the Outer Continental Shelf. Moreover, the Congress intends to monitor the deployment of personnel and material in the Outer Continental Shelf to encourage the development of American technology and manufacturing to enable United States workers to benefit from this Act by good jobs and careers, as well as the establishment of important industrial facilities to support expanded access to American resources.  
(b)Safeguard for Extraordinary AbilitySection 30(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1356(a)) is amended in the matter preceding paragraph (1) by striking regulations which and inserting regulations that shall be supplemental and complimentary with and under no circumstances a substitution for the provisions of the Constitution and laws of the United States extended to the subsoil and seabed of the outer Continental Shelf pursuant to section 4(a)(1) of this Act, except insofar as such laws would otherwise apply to individuals who have extraordinary ability in the sciences, arts, education, or business, which has been demonstrated by sustained national or international acclaim, and that.  
231.Repeal of the Gulf of Mexico Energy Security Act of 2006The Gulf of Mexico Energy Security Act of 2006 (title I of division C of Public Law 109–432) is repealed effective October 1, 2008, except the Secretary of the Interior shall make any payments to State and local governments based on fiscal year 2008 receipts under that Act.  
232.Royalty-in-kindSection 27 of the Outer Continental Shelf Lands Act (43 U.S.C. 1353) is amended as follows: 
(1)By striking paragraph (3) of subsection (a) and inserting the following: 
 
(3)Title to any royalty or net profit share oil or gas from leases issued under this Act or the Mineral Leasing Act may not be transferred by the Secretary to another Federal Government agency except by sale for cash at fair market value. If not purchased by another Federal Government agency, such oil and gas must be sold under subsections (b), (c), or (d). Proceeds from sales under this section shall be treated as offsetting receipts and shall be subject to any receipts sharing provisions applicable to the leases from which the in-kind royalty or net profit share production was produced in the same manner as if it had been paid in value. After payment of such shared receipts, the Secretary shall deposit the remainder of the receipts from sales into the Treasury of the United States and they shall be credited to miscellaneous receipts. .  
(2)In the first sentence of subsection (d) by striking transferred and inserting sold.  
233.Mandatory issuance of regulations promoting production of natural gas from gas hydrates 
(a)In generalSection 353 of the Energy Policy Act of 2005 (42 U.S.C. 15909) is amended as follows: 
(1)In subsection (b)(1) by striking may and inserting shall.  
(2)In subsection (b)(3) in the first sentence by striking if the Secretary determines that such royalty relief would encourage production.  
(3)By striking subsection (b)(4).  
(b)RegulationsThe Secretary shall issue the final regulations under such section not later than 180 days after the date of enactment of this Act.  
234.Mandatory issuance of regulations promoting enhanced oil and natural gas production through carbon dioxide injection 
(a)In generalSubsection (b)(1) of section 354 of the Energy Policy Act of 2005 (42 U.S.C. 15910) is amended to read as follows: 
 
(1)In generalThe Secretary shall undertake a rulemaking to provide for reduction of the royalty under a Federal oil and gas lease that is an eligible lease. .  
(b)RegulationsThe Secretary shall issue the final regulations under such section not later than 180 days after the date of enactment of this Act.  
235.Conservation of resources fee for future onshore nonproducing oil and gas leasesThe Secretary of the Interior shall establish a conservation of resources fee for nonproducing leases that will apply to all oil and gas, oil shale, tar sands, and coal leases issued under the Mineral Leasing Act (30 U.S.C. 181 et seq.) and the Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.) after the date of enactment of this Act. This fee shall be set at $1.00 per acre per year for the first year of the lease and shall increase by $1 per acre per year each year until the fee reaches $5. The fee shall be paid annually until the lease enters production in paying quantities. This fee shall be treated as offsetting receipts. The sums generated by this fee shall not be subject to any law providing for mandatory receipts sharing with States and shall be transferred by the Secretary of the Interior to the Treasury with one-third allocated to the account established by section 217, one-third allocated to the account established by section 225, and one-third allocated to the account established by section 227.  
236.Outer Continental Shelf conservation of living and nonliving resources fee on liquid fuelsNot later than 180 days after enactment of this Act, in order to fulfill his or her responsibilities for conservation of the living and nonliving resources of the outer Continental Shelf, for oil spill prevention and response, and for mitigation of any impacts on air and water resources by spills, trash, discharges, and other acts, the Secretary of the Interior shall establish by regulation a conservation of resources fee to be collected by the Secretary of the Treasury on all liquid fuels, including but not limited to crude oil, liquefied natural gas, petroleum products, and other liquid fuels, offloaded in the United States that originated from a location outside of the United States, its Exclusive Economic Zone, or its outer Continental Shelf. This fee shall be set at $0.40 per barrel of oil equivalent and shall be treated as offsetting receipts. The Secretary of the Treasury shall collect the fee from the importer and deposit into the Freedom Fuels Fund established in the Treasury under section 227 of this Act such sums as the Secretary of the Interior determines is necessary to fully fund the programs, projects, and activities funded by the Freedom Fuels Fund, and the Secretary of the Treasury shall deposit the balance into the miscellaneous receipts account in the Treasury.  
237.Outer Continental Shelf discharges and emissionsThe Secretary of the Interior shall require that all operations related to oil and gas exploration, development, and production on the outer Continental Shelf utilize the best available and safest technology to minimize air emissions and discharges into the water, including but not limited to drilling muds and fluids, unless the Minerals Management Service Regional Supervisor determines that the interests of safety require such discharges or emissions.  
238.OCS joint permitting offices 
(a)EstablishmentThe Secretary of the Interior (referred to in this section as the Secretary) shall establish Federal OCS Joint Regional Permitting Offices (referred to in this section as the Regional Permitting Offices).  
(b)Memorandum of understandingNot later than 90 days after the date of enactment of this Act, the Secretary shall enter into a memorandum of understanding for purposes of this section with— 
(1)the Secretary of Commerce;  
(2)the Administrator of the Environmental Protection Agency; and  
(3)the Chief of Engineers.  
(c)Designation of qualified staff 
(1)In generalNot later than 30 days after the date of the signing of the memorandum of understanding under subsection (b), all Federal signatory parties shall assign to each of the Regional Permitting Offices identified in subsection (d) a sufficient number of employees with expertise to address the full spectrum of agency regulatory issues relating to the Regional Permitting Office in which the employee is employed, including, as applicable, particular expertise in— 
(A)the consultations and the preparation of biological opinions under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536);  
(B)permits under section 404 of Federal Water Pollution Control Act (33 U.S.C. 1344);  
(C)regulatory matters under the Clean Air Act (42 U.S.C. 7401 et seq.);  
(D)the consultations and preparation of documents under the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.); and  
(E)the preparation of analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).  
(2)DutiesEach employee assigned under paragraph (1) shall— 
(A)not later than 90 days after the date of assignment, report to the Minerals Management Service Regional Director in the Regional Permitting Office to which the employee is assigned;  
(B)be responsible for all issues relating to the jurisdiction of the home office or agency of the employee; and  
(C)participate as part of the team of personnel working on proposed energy projects, planning, and environmental analyses.  
(d)Regional Permitting OfficesThe following Minerals Management Service Regional Headquarters shall serve as the Regional Permitting Offices: 
(1)Anchorage, Alaska.  
(2)New Orleans, Louisiana.  
(3)MMS Pacific Regional Headquarters.  
(4)MMS Atlantic Regional Headquarters.  
(e)ReportsNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to Congress a report that outlines the results of the Regional Permitting Offices to date.  
(f)Transfer of FundsFor the purposes of coordination and processing of oil and gas use authorizations on the Federal outer Continental Shelf under the administration of the Regional Permitting Offices identified in subsection (d), the Secretary may authorize the expenditure or transfer of such funds as are necessary, from the Funds established by sections 217 and 227 of this Act and from any other funds available to the Secretary, to— 
(1)the United States Fish and Wildlife Service;  
(2)the Bureau of Indian Affairs;  
(3)the Environmental Protection Agency;  
(4)the National Oceanic and Atmospheric Administration;  
(5)the Corps of Engineers;  
(6)the National Park Service; and  
(7)the United States Geological Survey.  
239.Application of section 307 of the Coastal Zone Management Act of 1972 
(a)Certain actions exempt from consistency reviewSection 307 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1456) shall not apply to the following: 
(1)The following actions conducted under the authority of the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), as amended by this Act: 
(A)Approval of the OCS 5-Year Oil and Gas Leasing Program.  
(B)Rulemakings.  
(C)Granting or directing of lease suspensions.  
(D)Issuance of permits to conduct seismic activities.  
(E)Permission to conduct activities preliminary to exploration drilling.  
(F)Unitization decisions.  
(2)Approval of oil spill response plans under the Oil Pollution Act of 1990.  
(b)Application of consistency To lease sales and other conveyancesOnly the Adjacent State, as defined in section 2(r) of the Outer Continental Shelf Lands Act, as amended by this Act, may assert the right for a consistency review under section 307 of the Coastal Zone Management Act of 1972 for lease sales, granting of rights-of-way, or other permissions to use and occupy the outer Continental Shelf for tracts wholly within 75 statute miles of the coastline under the authority of the Outer Continental Shelf Lands Act. No State may assert the right for a consistency review for these same activities on tracts partially or wholly beyond 75 miles from the coastline.  
(c)Application of consistency to exploration plansSection 307 of the Coastal Zone Management Act of 1972 shall only apply to actions on exploration plans under the authority of section 11 of the Outer Continental Shelf Lands Act (43 U.S.C. 1340), and all other Federal permits necessary for their implementation, for leased tracts, or units if unitized, wholly within 35 miles of the coastline. Further, consistency review only applies to the first exploration plan per lease tract, or unit if unitized, and only the Adjacent State may review an exploration plan for consistency.  
(d)Application of consistency to development and production plansSection 307 of the Coastal Zone Management Act of 1972 shall only apply to actions on development and production plans under the authority of section 25 of the Outer Continental Shelf Lands Act (43 U.S.C. 1351), and all other Federal permits necessary for their implementation, as follows: 
(1)For leased tracts, or units if unitized, wholly within 75 miles of the coastlineFor leased tracts, or units if unitized, wholly within 75 miles of the coastline, only the Adjacent State and the State into which the oil or natural gas (or both) will be transported may review the development and production plan for consistency. The Adjacent State may review the consistency of the entire project, and the State receiving the oil or natural gas (or both) may only review the transportation aspects of the project outside of the leased tract, or unit if unitized.  
(2)For leased tracts, or units if unitized, partially or wholly beyond 75 miles of the coastlineDevelopment and production plans for leased tracts, or units if unitized, partially or wholly beyond 75 miles of the coastline are not subject to consistency review except by the State into which the oil or natural gas (or both) will be transported. That State may only review the transportation aspects of the project outside of the leased tract, or unit if unitized.  
(e)Determination of completeness of consistency certificationThe Secretary of the Interior has the authority to determine, for purposes of section 307 of the Coastal Zone Management Act of 1972, whether a lessee, or group of lessees, has submitted a complete consistency certification, including necessary data and information, for exploration or development and production plans proposed under the authority of the Outer Continental Shelf Lands Act.  
(f)Standard of reviewExploration or development and production plans proposed under the authority of the Outer Continental Shelf Lands Act shall only be reviewed for consistency under section 307 of the Coastal Zone Management Act of 1972 using the standard of whether it is reasonably foreseeable that activities to be conducted under the plan will directly cause significant effects in the coastal zone of the reviewing State.  
240.Oil spill response plans 
(a)Review of oil spill response plan ApprovalsAny action of the Secretary of the Interior to approve oil spill response plans under the Oil Pollution Act of 1990 shall only be subject to judicial review under the provisions applicable to actions subject to section 23(c)(2) of the Outer Continental Shelf Lands Act (43 U.S.C. 1349(c)(2)).  
(b)Issuance of 5-year oil spill response plansThe Secretary of the Interior shall develop and issue 5-year oil spill response plans for each outer Continental Shelf Planning Area upon request by a lessee or association of lessees.  
241.Clean Air Act and Clean Water Act 
(a)Delegation of authority to the minerals management serviceThe Administrator of the Environmental Protection Agency shall delegate to the Minerals Management Service the permitting and enforcement authority under the Clean Air Act (42 U.S.C. 7401 et seq.) and the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) for the Federal outer Continental Shelf for all activities conducted under the authority of the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.). Because the Federal outer Continental Shelf is not a part of any State, the Minerals Management Service shall be treated no less favorably under these delegations than would the government of a State for these purposes.  
(b)Issuance of area-wide permitsAfter receiving the delegations under subsection (a), the Minerals Management Service shall issue 5-year area-wide permits under the Clean Air Act and Federal Water Pollution Control Act for activities conducted under the authority of the Outer Continental Shelf Lands Act for each outer Continental Shelf Planning Area upon request by a lessee or association of lessees.  
242.Resource assessmentsSection 357 of the Energy Policy Act of 2005 (42 U.S.C. 15912) is amended by adding at the end the following: 
 
(c)Oil and Gas Resource AssessmentsAs discussed by the National Research Council in Undiscovered Oil and Gas Resources: An Evaluation of the Department of the Interior’s 1989 Assessment Procedures (1991), the Secretary of the Interior shall include in all future oil and natural gas resource assessments— 
(1)estimates of oil and natural gas from both conventional and unconventional sources;  
(2)estimates of in-place resources; and  
(3)estimates of technically recoverable resources, that assume the use of current and foreseeable technologies.  
(d)Full considerationIn all future oil and natural gas resource assessments for the outer Continental Shelf, the Secretary shall ensure full consideration of the data and findings generated by— 
(1)the National Petroleum Council;  
(2)the Deep Sea Drilling Program; and  
(3)the Ocean Drilling Program.  
(e)New national assessmentThe Secretary shall complete a new national assessment of oil and natural gas resources within the United States and its exclusive economic zone within 24 months after the date of the enactment of SEACOR, and the Secretary shall renew that assessment at least every five years.  
(f)Initial national research council reviewThe National Research Council, with funding from the Departments of Energy and the Interior, shall within 24 months after the date of the enactment of SEACOR, complete the following: 
(1)Review and evaluate the methodologies of estimates by the Minerals Management Service and the United States Geological Survey regarding the quantity and chemical composition of potential hydrocarbon resources within the United States and its exclusive economic zone.  
(2)Assess the adequacy and reliability of the existing scientific and technical information to make the following determinations in each subject and area under consideration: 
(A)What is known plus reasonable extrapolation accompanied by an expression of the error or uncertainty.  
(B)What information is missing and the reasons why (such as difficulty of measurement, confounding of data, lack of theory, or insufficient time).  
(C)What information could be obtained with reasonable increments of investigative resources (such as personnel, financial support, facilities, and time).  
(g)Additional national research council reviewsThe National Research Council, with funding from the Departments of Energy and the Interior, shall conduct a review described in subsection (f) of each national oil and gas resource assessment conducted by the Department of the Interior. Such review shall be completed within 24 months after the issuance of the assessment. .  
 
